Exhibit 10.121

 

MEDAREX, INC.

2005 EQUITY INCENTIVE PLAN

 


SECTION 1.               PURPOSE OF THE PLAN. THE PURPOSE OF THE PLAN IS TO AID
MEDAREX, INC. AND ANY PARTICIPATING COMPANY IN SECURING AND RETAINING DIRECTORS,
OFFICERS, CONSULTANTS, AND OTHER EMPLOYEES AND TO MOTIVATE SUCH PERSONS TO EXERT
THEIR BEST EFFORTS ON BEHALF OF THE PARTICIPATING COMPANY GROUP.


 


SECTION 2.               DEFINITIONS AND CONSTRUCTION. WHENEVER USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THEIR RESPECTIVE MEANINGS SET FORTH BELOW:


 


(A)           “AFFILIATE” MEANS (I) AN ENTITY, OTHER THAN A PARENT COMPANY, THAT
DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARY ENTITIES, CONTROLS THE
COMPANY OR (II) AN ENTITY, OTHER THAN A SUBSIDIARY COMPANY, THAT IS CONTROLLED
BY THE COMPANY DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARY ENTITIES.
FOR THIS PURPOSE, THE TERM “CONTROL” (INCLUDING THE TERM “CONTROLLED BY”) MEANS
THE POSSESSION, DIRECT OR INDIRECT, OF THE POWER TO DIRECT OR CAUSE THE
DIRECTION OF THE MANAGEMENT AND POLICIES OF THE RELEVANT ENTITY, WHETHER THROUGH
THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE; OR SHALL HAVE SUCH
OTHER MEANING ASSIGNED SUCH TERM FOR THE PURPOSES OF REGISTRATION ON FORM S-8
UNDER THE SECURITIES ACT.


 


(B)           “AWARD” MEANS ANY OPTION, STOCK APPRECIATION RIGHT, RESTRICTED
STOCK, RESTRICTED STOCK UNIT, PERFORMANCE SHARE, PERFORMANCE UNIT, DEFERRED
STOCK AWARD, OTHER STOCK-BASED AWARD OR DEFERRED COMPENSATION AWARD GRANTED
UNDER THE PLAN.


 


(C)           “AWARD AGREEMENT” MEANS A WRITTEN AGREEMENT BETWEEN THE COMPANY
AND A PARTICIPANT SETTING FORTH THE TERMS, CONDITIONS AND RESTRICTIONS OF THE
AWARD GRANTED TO THE PARTICIPANT. AN AWARD AGREEMENT MAY BE AN “OPTION
AGREEMENT,” A “STOCK APPRECIATION RIGHT AGREEMENT,” A “RESTRICTED STOCK
AGREEMENT,” A “RESTRICTED STOCK UNIT AGREEMENT,” A “PERFORMANCE SHARE
AGREEMENT,” A “PERFORMANCE UNIT AGREEMENT,” A “DEFERRED STOCK AWARD AGREEMENT,”
A “DEFERRED COMPENSATION AWARD AGREEMENT” AND SUCH OTHER CASH AGREEMENT OR
“STOCK-BASED AWARD AGREEMENT” CONTAINING SUCH TERMS AND CONDITIONS AS SHALL BE
DETERMINED BY THE COMMITTEE FROM TIME TO TIME.


 


(D)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(E)           “CASHLESS EXERCISE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6(D).


 


(F)            “CAUSE” SHALL HAVE THE MEANING SET FORTH IN SECTION 6(H).


 


(G)           “CHANGE IN CONTROL” MEANS, UNLESS OTHERWISE DEFINED BY THE
PARTICIPANT’S AWARD AGREEMENT OR CONTRACT OF EMPLOYMENT OR SERVICE, THE
OCCURRENCE OF ANY OF THE FOLLOWING:


 

(I)            AN ACQUISITION (OTHER THAN DIRECTLY FROM THE COMPANY) OF ANY
VOTING SECURITIES OF THE COMPANY (THE “VOTING SECURITIES”) BY ANY “PERSON” (AS

 

A-1

--------------------------------------------------------------------------------


 

THE TERM “PERSON” IS USED FOR PURPOSES OF SECTION 13(D) OR 14(D) OF THE EXCHANGE
ACT) IMMEDIATELY AFTER WHICH SUCH PERSON HAS “BENEFICIAL OWNERSHIP” (WITHIN THE
MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 20% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES;
PROVIDED, HOWEVER, THAT IN DETERMINING WHETHER A CHANGE IN CONTROL HAS OCCURRED,
VOTING SECURITIES WHICH ARE ACQUIRED IN A “NON-CONTROL ACQUISITION” (AS
HEREINAFTER DEFINED) SHALL NOT CONSTITUTE AN ACQUISITION WHICH WOULD CAUSE A
CHANGE IN CONTROL.

 

A “NON-CONTROL ACQUISITION” SHALL MEAN AN ACQUISITION OF VOTING SECURITIES BY
(1) AN EMPLOYEE BENEFIT PLAN (OR A TRUST FORMING A PART THEREOF) MAINTAINED BY
(X) THE COMPANY OR (Y) ANY COMPANY OR OTHER PERSON OF WHICH A MAJORITY OF ITS
VOTING POWER OR ITS EQUITY SECURITIES OR EQUITY INTEREST IS OWNED DIRECTLY OR
INDIRECTLY BY THE COMPANY (A “SUBSIDIARY”), (2) THE COMPANY OR ANY SUBSIDIARY,
OR (3) ANY PERSON IN CONNECTION WITH A NON-CONTROL TRANSACTION (AS DEFINED
BELOW);

 

(II)           THE INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, ARE MEMBERS OF THE
BOARD (THE “INCUMBENT BOARD”), CEASE FOR ANY REASON TO CONSTITUTE AT LEAST 66
2/3% OF THE BOARD; PROVIDED, HOWEVER, THAT IF THE ELECTION, OR NOMINATION FOR
ELECTION BY THE COMPANY’S SHAREHOLDERS, OF ANY NEW DIRECTOR WAS APPROVED BY A
VOTE OF AT LEAST 66 2/3% OF THE INCUMBENT BOARD, SUCH NEW DIRECTOR SHALL BE
CONSIDERED AS A MEMBER OF THE INCUMBENT BOARD; PROVIDED, FURTHER, HOWEVER, THAT
NO INDIVIDUAL SHALL BE CONSIDERED A MEMBER OF THE INCUMBENT BOARD IF SUCH
INDIVIDUAL INITIALLY ASSUMED OFFICE AS A RESULT OF EITHER AN ACTUAL OR
THREATENED “ELECTION CONTEST” (AS DESCRIBED IN RULE 14A-11 PROMULGATED UNDER THE
EXCHANGE ACT) OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS
BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD (A “PROXY CONTEST”) INCLUDING
BY REASON OF ANY AGREEMENT INTENDED TO AVOID OR SETTLE ANY ELECTION CONTEST OR
PROXY CONTEST; OR

 

(III)          APPROVAL OF THE COMPANY’S SHAREHOLDERS OF: (1) A MERGER,
CONSOLIDATION OR REORGANIZATION INVOLVING THE COMPANY, UNLESS (I) THE
SHAREHOLDERS OF THE COMPANY, IMMEDIATELY BEFORE SUCH MERGER, CONSOLIDATION OR
REORGANIZATION, OWN, DIRECTLY OR INDIRECTLY IMMEDIATELY FOLLOWING SUCH MERGER,
CONSOLIDATION OR REORGANIZATION, AT LEAST 66 2/3% OF THE COMBINED VOTING POWER
OF THE OUTSTANDING VOTING SECURITIES OF THE COMPANY RESULTING FROM SUCH MERGER,
CONSOLIDATION OR REORGANIZATION (THE “SURVIVING COMPANY”) IN SUBSTANTIALLY THE
SAME PROPORTION AS THEIR OWNERSHIP OF THE VOTING SECURITIES IMMEDIATELY BEFORE
SUCH MERGER, CONSOLIDATION OR REORGANIZATION, (II) THE INDIVIDUALS WHO WERE
MEMBERS OF THE INCUMBENT BOARD IMMEDIATELY PRIOR TO THE EXECUTION OF THE
AGREEMENT PROVIDING FOR SUCH MERGER, CONSOLIDATION OR REORGANIZATION CONSTITUTE
AT LEAST 66 2/3% OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE SURVIVING
COMPANY, AND (III) NO PERSON, OTHER THAN THE COMPANY, ANY SUBSIDIARY, ANY
EMPLOYEE BENEFIT PLAN (OR ANY TRUST FORMING A PART THEREOF) MAINTAINED BY THE
COMPANY, THE SURVIVING COMPANY OR ANY SUBSIDIARY THEREOF, OR ANY PERSON WHO,
IMMEDIATELY PRIOR TO SUCH MERGER,

 

A-2

--------------------------------------------------------------------------------


 

CONSOLIDATION OR REORGANIZATION HAD BENEFICIAL OWNERSHIP OF 20% OR MORE OF THE
THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY, HAS BENEFICIAL OWNERSHIP OF
20% OR MORE OF THE COMBINED VOTING POWER OF THE SURVIVING COMPANY’S THEN
OUTSTANDING VOTING SECURITIES (A TRANSACTION DESCRIBED IN CLAUSE (I) THROUGH
(III) SHALL HEREIN BE REFERRED TO AS A “NON-CONTROL TRANSACTION”); (2) A
COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR (3) AN AGREEMENT FOR THE
SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY TO ANY PERSON (OTHER THAN A TRANSFER TO A SUBSIDIARY).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition, the Subject Person becomes the Beneficial Owner of any additional
Voting Securities which increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.

 


(H)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND
ANY APPLICABLE REGULATIONS PROMULGATED THEREUNDER.


 


(I)            “COMMITTEE” MEANS THE COMPANY’S COMPENSATION AND ORGANIZATION
COMMITTEE AND SUCH OTHER COMMITTEE OR SUBCOMMITTEE OF THE BOARD, IF ANY, DULY
APPOINTED TO ADMINISTER THE PLAN AND HAVING SUCH POWERS IN EACH INSTANCE AS
SHALL BE SPECIFIED BY THE BOARD. THE COMMITTEE SHALL HAVE AT LEAST TWO MEMBERS,
EACH OF WHOM SHALL BE A “NON-EMPLOYEE DIRECTOR” AS DEFINED IN RULE 16B-3 UNDER
THE EXCHANGE ACT AND AN “OUTSIDE DIRECTOR” AS DEFINED IN SECTION 162(M) OF THE
CODE AND THE REGULATIONS THEREUNDER, AND, IF APPLICABLE, MEET THE INDEPENDENCE
REQUIREMENTS OF THE APPLICABLE STOCK EXCHANGE, QUOTATION SYSTEM OR OTHER
SELF-REGULATORY ORGANIZATION ON WHICH THE STOCK IS TRADED. IF, AT ANY TIME,
THERE IS NO COMMITTEE OF THE BOARD THEN AUTHORIZED OR PROPERLY CONSTITUTED TO
ADMINISTER THE PLAN, THE BOARD SHALL EXERCISE ALL OF THE POWERS OF THE COMMITTEE
GRANTED HEREIN; PROVIDED, HOWEVER, THAT ALL AWARDS GRANTED TO “NON-EMPLOYEE
DIRECTORS” AS DEFINED IN RULE 16B-3 UNDER THE EXCHANGE ACT MUST BE GRANTED BY A
COMMITTEE COMPRISED SOLELY OF “OUTSIDE DIRECTORS” AS DEFINED IN
SECTION 162(M) OF THE CODE.


 


(J)            “COMPANY” MEANS MEDAREX, INC., A NEW JERSEY CORPORATION, OR ANY
SUCCESSOR COMPANY THERETO.


 


(K)           “CONSULTANT” MEANS A PERSON ENGAGED TO PROVIDE CONSULTING OR
ADVISORY SERVICES (OTHER THAN AS AN EMPLOYEE OR A MEMBER OF THE BOARD) TO A
PARTICIPATING COMPANY, PROVIDED THAT THE IDENTITY OF SUCH PERSON, THE NATURE OF
SUCH SERVICES OR THE ENTITY TO WHICH SUCH SERVICES ARE PROVIDED WOULD NOT
PRECLUDE THE COMPANY FROM OFFERING OR SELLING SECURITIES TO SUCH PERSON PURSUANT
TO THE PLAN IN RELIANCE ON REGISTRATION ON A FORM S-8 REGISTRATION STATEMENT
UNDER THE SECURITIES ACT.


 


A-3

--------------------------------------------------------------------------------



 


(L)            “COVERED EMPLOYEE” SHALL HAVE THE MEANING GIVEN TO SUCH TERM IN
SECTION 162(M) OF THE CODE.


 


(M)          “DEFERRAL PERIOD” SHALL HAVE THE MEANING SET FORTH IN
SECTION 11(A).


 


(N)           “DEFERRED COMPENSATION AWARD” MEANS AN AWARD GRANTED TO A
PARTICIPANT PURSUANT TO SECTION 13 OF THE PLAN.


 


(O)           “DEFERRED STOCK AWARD” MEANS AN AWARD OF STOCK GRANTED TO A
PARTICIPANT PURSUANT TO SECTION 11 OF THE PLAN.


 


(P)           “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(Q)           “DISABILITY” MEANS A CONDITION CAUSING A PARTICIPANT TO BE
DISABLED WITHIN THE MEANING OF SECTION 409A(A)(2)(C) OF THE CODE.


 


(R)            “DIVIDEND EQUIVALENT” MEANS A CREDIT, MADE AT THE DISCRETION OF
THE COMMITTEE OR AS OTHERWISE PROVIDED BY THE PLAN, TO THE ACCOUNT OF A
PARTICIPANT IN AN AMOUNT EQUAL TO THE CASH DIVIDENDS PAID ON ONE SHARE OF STOCK
FOR EACH SHARE OF STOCK REPRESENTED BY AN AWARD HELD BY SUCH PARTICIPANT.


 


(S)           “EFFECTIVE DATE” MEANS MAY 19, 2005.


 


(T)            “ELECTIVE DEFERRED PERIOD” SHALL HAVE THE MEANING SET FORTH IN
SECTION 11(B)(V).


 


(U)           “EMPLOYEE” MEANS ANY PERSON TREATED AS AN EMPLOYEE (INCLUDING AN
OFFICER OR A MEMBER OF THE BOARD WHO IS ALSO TREATED AS AN EMPLOYEE) IN THE
RECORDS OF A PARTICIPATING COMPANY AND, WITH RESPECT TO ANY INCENTIVE STOCK
OPTION GRANTED TO SUCH PERSON, WHO IS AN EMPLOYEE FOR PURPOSES OF SECTION 422 OF
THE CODE; PROVIDED, HOWEVER, THAT NEITHER SERVICE AS A MEMBER OF THE BOARD NOR
PAYMENT OF A DIRECTOR’S FEE SHALL BE SUFFICIENT TO CONSTITUTE EMPLOYMENT FOR
PURPOSES OF THE PLAN. FOR PURPOSES OF THE PLAN, THE COMMITTEE SHALL DETERMINE IN
GOOD FAITH AND IN THE EXERCISE OF ITS DISCRETION WHETHER AN INDIVIDUAL HAS
BECOME OR HAS CEASED TO BE AN EMPLOYEE AND THE EFFECTIVE DATE OF SUCH
INDIVIDUAL’S EMPLOYMENT OR TERMINATION OF EMPLOYMENT, AS THE CASE MAY BE. FOR
PURPOSES OF AN INDIVIDUAL’S RIGHTS, IF ANY, UNDER THE PLAN AS OF THE TIME OF THE
COMMITTEE’S DETERMINATION, ALL SUCH DETERMINATIONS BY THE COMMITTEE SHALL BE
FINAL, BINDING AND CONCLUSIVE, NOTWITHSTANDING THAT THE COMMITTEE OR ANY COURT
OF LAW OR GOVERNMENTAL AGENCY SUBSEQUENTLY MAKES A CONTRARY DETERMINATION.


 


(V)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(W)          “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF A SHARE OF
STOCK OR OTHER PROPERTY AS DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, OR BY
THE COMPANY, IN ITS DISCRETION, IF SUCH DETERMINATION IS EXPRESSLY ALLOCATED TO
THE COMPANY HEREIN, SUBJECT TO THE FOLLOWING:


 


A-4

--------------------------------------------------------------------------------


 

(I)            EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE, IF, ON SUCH
DATE, THE STOCK IS LISTED ON A NATIONAL OR REGIONAL SECURITIES EXCHANGE OR
MARKET SYSTEM, THE FAIR MARKET VALUE OF A SHARE OF STOCK SHALL BE THE CLOSING
PRICE OF A SHARE OF STOCK (OR THE MEAN OF THE CLOSING BID AND ASKED PRICES OF A
SHARE OF STOCK IF THE STOCK IS SO QUOTED INSTEAD) AS QUOTED ON THE NASDAQ
NATIONAL MARKET, THE NASDAQ SMALLCAP MARKET OR SUCH OTHER NATIONAL OR REGIONAL
SECURITIES EXCHANGE OR MARKET SYSTEM CONSTITUTING THE PRIMARY MARKET FOR THE
STOCK, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE
COMPANY DEEMS RELIABLE. IF THE RELEVANT DATE DOES NOT FALL ON A DAY ON WHICH THE
STOCK HAS TRADED ON SUCH SECURITIES EXCHANGE OR MARKET SYSTEM, THE DATE ON WHICH
THE FAIR MARKET VALUE SHALL BE ESTABLISHED SHALL BE THE LAST DAY ON WHICH THE
STOCK WAS SO TRADED PRIOR TO THE RELEVANT DATE, OR SUCH OTHER APPROPRIATE DAY AS
SHALL BE DETERMINED BY THE COMMITTEE, IN ITS DISCRETION.

 

(II)           NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY, IN ITS
DISCRETION, DETERMINE THE FAIR MARKET VALUE ON THE BASIS OF THE OPENING,
CLOSING, HIGH, LOW OR AVERAGE SALE PRICE OF A SHARE OF STOCK OR THE ACTUAL SALE
PRICE OF A SHARE OF STOCK RECEIVED BY A PARTICIPANT, ON SUCH DATE OR THE TRADING
DAY IMMEDIATELY PRECEDING SUCH DATE. THE COMMITTEE MAY VARY ITS METHOD OF
DETERMINATION OF THE FAIR MARKET VALUE AS PROVIDED IN THIS SECTION FOR DIFFERENT
PURPOSES UNDER THE PLAN.

 

(III)          IF, ON SUCH DATE, THE STOCK IS NOT LISTED ON A NATIONAL OR
REGIONAL SECURITIES EXCHANGE OR MARKET SYSTEM, THE FAIR MARKET VALUE OF A SHARE
OF STOCK SHALL BE AS DETERMINED BY THE COMMITTEE IN GOOD FAITH WITHOUT REGARD TO
ANY RESTRICTION OTHER THAN A RESTRICTION WHICH, BY ITS TERMS, WILL NEVER LAPSE.

 


(X)            “FULL VALUE AWARD” MEANS ANY OF THE FOLLOWING TYPES OF AWARDS TO
THE EXTENT SUCH AWARDS ARE SETTLED IN SHARES OF STOCK:  RESTRICTED STOCK;
RESTRICTED STOCK UNITS; PERFORMANCE SHARES; PERFORMANCE UNITS; DEFERRED STOCK
AWARDS; OTHER STOCK-BASED AWARDS; AND DEFERRED COMPENSATION AWARDS.


 


(Y)           “INCENTIVE STOCK OPTION” MEANS AN OPTION INTENDED TO BE (AS SET
FORTH IN THE AWARD AGREEMENT) AND WHICH QUALIFIES AS AN INCENTIVE STOCK OPTION
WITHIN THE MEANING OF SECTION 422(B) OF THE CODE.


 


(Z)            “INSIDER” MEANS AN OFFICER, A DIRECTOR OR ANY OTHER PERSON WHOSE
TRANSACTIONS IN STOCK ARE SUBJECT TO SECTION 16 OF THE EXCHANGE ACT.


 


(AA)         “NONQUALIFIED STOCK OPTION” MEANS AN OPTION NOT INTENDED TO BE (AS
SET FORTH IN THE AWARD AGREEMENT) OR NOT QUALIFYING AS AN INCENTIVE STOCK OPTION
WITHIN THE MEANING OF SECTION 422(B) OF THE CODE.


 


(BB)         “OFFICER” MEANS ANY PERSON DESIGNATED BY THE BOARD AS AN OFFICER OF
THE COMPANY.


 


A-5

--------------------------------------------------------------------------------



 


(CC)         “OPTION” MEANS THE RIGHT TO PURCHASE STOCK AT A STATED PRICE FOR A
SPECIFIED PERIOD OF TIME GRANTED TO A PARTICIPANT PURSUANT TO SECTION 6 OF THE
PLAN. AN OPTION MAY BE EITHER AN INCENTIVE STOCK OPTION OR A NONQUALIFIED STOCK
OPTION.


 


(DD)         “OPTION EXPIRATION DATE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6(F).


 


(EE)         “OTHER STOCK-BASED AWARDS” MEANS AWARDS THAT ARE VALUED IN WHOLE OR
IN PART BY REFERENCE TO OR ARE OTHERWISE BASED ON THE STOCK, INCLUDING WITHOUT
LIMITATION, CONVERTIBLE DEBENTURES, BUT EXCLUDING OPTIONS, RESTRICTED STOCK
AWARDS, RESTRICTED STOCK UNITS, PERFORMANCE AWARDS, STOCK APPRECIATION RIGHTS,
DEFERRED STOCK AWARDS AND DEFERRED COMPENSATION AWARDS.


 


(FF)           “PARENT COMPANY” MEANS ANY PRESENT OR FUTURE “PARENT COMPANY” OF
THE COMPANY, AS DEFINED IN SECTION 424(E) OF THE CODE.


 


(GG)         “PARTICIPANT” MEANS ANY ELIGIBLE PERSON UNDER THE PLAN WHO HAS BEEN
GRANTED ONE OR MORE AWARDS.


 


(HH)         “PARTICIPATING COMPANY” MEANS THE COMPANY OR ANY PARENT COMPANY,
SUBSIDIARY COMPANY OR AFFILIATE.


 


(II)           “PARTICIPATING COMPANY GROUP” MEANS, AT ANY POINT IN TIME, ALL
ENTITIES COLLECTIVELY WHICH ARE THEN PARTICIPATING COMPANIES.


 


(JJ)           “PERFORMANCE AWARD” MEANS AN AWARD OF PERFORMANCE SHARES OR
PERFORMANCE UNITS.


 


(KK)         “PERFORMANCE AWARD FORMULA” MEANS, FOR ANY PERFORMANCE AWARD, A
FORMULA OR TABLE ESTABLISHED BY THE COMMITTEE PURSUANT TO SECTION 10 OF THE PLAN
WHICH PROVIDES THE BASIS FOR COMPUTING THE VALUE OF A PERFORMANCE AWARD AT ONE
OR MORE THRESHOLD LEVELS OF ATTAINMENT OF THE APPLICABLE PERFORMANCE
GOAL(S) MEASURED AS OF THE END OF THE APPLICABLE PERFORMANCE PERIOD.


 


(LL)           “PERFORMANCE GOAL” MEANS A PERFORMANCE GOAL ESTABLISHED BY THE
COMMITTEE PURSUANT TO SECTION 10 OF THE PLAN.


 


(MM)       “PERFORMANCE MEASURE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 10(D).


 


(NN)         “PERFORMANCE PERIOD” MEANS A PERIOD ESTABLISHED BY THE COMMITTEE
PURSUANT TO SECTION 10(C) OF THE PLAN AT THE END OF WHICH ONE OR MORE
PERFORMANCE GOALS ARE TO BE MEASURED.


 


(OO)         “PERFORMANCE SHARE” MEANS A BOOKKEEPING ENTRY REPRESENTING A RIGHT
GRANTED TO A PARTICIPANT PURSUANT TO SECTION 10 OF THE PLAN TO RECEIVE A PAYMENT
EQUAL TO THE FAIR MARKET VALUE OF A SHARE OF STOCK, BASED UPON A PERFORMANCE
AWARD FORMULA.


 


A-6

--------------------------------------------------------------------------------



 


(PP)         “PERFORMANCE TARGETS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 10(D).


 


(QQ)         “PERFORMANCE UNIT” MEANS A BOOKKEEPING ENTRY REPRESENTING A RIGHT
GRANTED TO A PARTICIPANT PURSUANT TO SECTION 10 OF THE PLAN TO RECEIVE A PAYMENT
WITH AN INITIAL VALUE OF UP TO $100, AS DETERMINED BY THE COMMITTEE, BASED UPON
A PERFORMANCE AWARD FORMULA.


 


(RR)           “PLAN” MEANS THE COMPANY’S 2005 EQUITY INCENTIVE PLAN.


 


(SS)           “PREDECESSOR PLANS” MEANS EACH OF THE COMPANY’S AMENDED AND
RESTATED 1991 STOCK OPTION PLAN, 1992 STOCK OPTION PLAN, 1994 STOCK OPTION PLAN,
1995 STOCK OPTION PLAN, 1996 STOCK OPTION PLAN, HOUSTON BIOTECHNOLOGY
INCORPORATED REPLACEMENT STOCK OPTION PLAN, HOUSTON BIOTECHNOLOGY INCORPORATED
1994A STOCK OPTION PLAN, 1997 STOCK OPTION PLAN, 1999 STOCK OPTION PLAN, 2000
STOCK OPTION PLAN, 2000 NON-DIRECTOR/OFFICER EMPLOYEE STOCK OPTION PLAN, 2001
NON-DIRECTOR/OFFICER EMPLOYEE STOCK OPTION PLAN, 2001 STOCK OPTION PLAN, AND
2002 NEW EMPLOYEE STOCK OPTION PLAN.


 


(TT)           “RESTRICTED STOCK AWARD” MEANS AN AWARD OF RESTRICTED STOCK.


 


(UU)         “RESTRICTED STOCK” MEANS STOCK GRANTED TO A PARTICIPANT PURSUANT TO
SECTION 8 OF THE PLAN.


 


(VV)         “RESTRICTED STOCK UNIT” MEANS A BOOKKEEPING ENTRY REPRESENTING A
RIGHT GRANTED TO A PARTICIPANT PURSUANT TO SECTION 9 OR SECTION 13 OF THE PLAN,
TO RECEIVE A SHARE OF STOCK ON A DATE DETERMINED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 9 OR SECTION 13 AND THE PARTICIPANT’S AWARD AGREEMENT.


 


(WW)       “RESTRICTION PERIOD” MEANS THE PERIOD ESTABLISHED IN ACCORDANCE WITH
SECTION 8 OF THE PLAN DURING WHICH SHARES SUBJECT TO A RESTRICTED STOCK AWARD
ARE SUBJECT TO VESTING CONDITIONS.


 


(XX)          “RETIREMENT” MEANS THE TERMINATION OF A PARTICIPANT’S SERVICE BY
RETIREMENT AS DETERMINED IN ACCORDANCE WITH THE COMPANY’S THEN CURRENT
EMPLOYMENT POLICIES AND GUIDELINES.


 


(YY)         “RULE 16B-3” MEANS RULE 16B-3 UNDER THE EXCHANGE ACT, AS AMENDED
FROM TIME TO TIME, OR ANY SUCCESSOR RULE OR REGULATION.


 


(ZZ)          “SAR” OR “STOCK APPRECIATION RIGHT” MEANS A BOOKKEEPING ENTRY
REPRESENTING, FOR EACH SHARE OF STOCK SUBJECT TO SUCH SAR, A RIGHT GRANTED TO A
PARTICIPANT PURSUANT TO SECTION 7 OF THE PLAN TO RECEIVE PAYMENT OF AN AMOUNT
EQUAL TO THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE
DATE OF EXERCISE OF THE SAR OVER THE EXERCISE PRICE.


 


(AAA)       “SECTION 162(M)” MEANS SECTION 162(M) OF THE CODE.


 


(BBB)      “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.


 


A-7

--------------------------------------------------------------------------------



 


(CCC)       “SERVICE” MEANS A PARTICIPANT’S EMPLOYMENT OR SERVICE WITH THE
PARTICIPATING COMPANY GROUP, WHETHER IN THE CAPACITY OF AN EMPLOYEE, OFFICER,
DIRECTOR OR CONSULTANT. UNLESS OTHERWISE PROVIDED BY THE COMMITTEE, A
PARTICIPANT’S SERVICE SHALL NOT BE DEEMED TO HAVE TERMINATED MERELY BECAUSE OF A
CHANGE IN THE CAPACITY IN WHICH THE PARTICIPANT RENDERS SUCH SERVICE OR A CHANGE
IN THE PARTICIPATING COMPANY FOR WHICH THE PARTICIPANT RENDERS SUCH SERVICE,
PROVIDED THAT THERE IS NO INTERRUPTION OR TERMINATION OF THE PARTICIPANT’S
SERVICE. FURTHERMORE, A PARTICIPANT’S SERVICE SHALL NOT BE DEEMED TO HAVE
TERMINATED IF THE PARTICIPANT TAKES ANY MILITARY LEAVE, SICK LEAVE, OR OTHER
BONA FIDE LEAVE OF ABSENCE THAT IS APPROVED BY THE COMPANY AND OTHERWISE
COMPLIES WITH THE PROVISIONS OF SECTION 14 OF THE PLAN. A PARTICIPANT’S SERVICE
SHALL BE DEEMED TO HAVE TERMINATED EITHER UPON AN ACTUAL TERMINATION OF
EMPLOYMENT OR SERVICE WITH THE PARTICIPATING COMPANY GROUP OR UPON THE ENTITY
FOR WHICH THE PARTICIPANT PERFORMS SERVICE CEASING TO BE A PARTICIPATING
COMPANY. SUBJECT TO THE FOREGOING, THE COMPANY, IN ITS DISCRETION, SHALL
DETERMINE WHETHER THE PARTICIPANT’S SERVICE HAS TERMINATED AND THE EFFECTIVE
DATE OF SUCH TERMINATION.


 


(DDD)      “SPREAD” SHALL HAVE THE MEANING SET FORTH IN SECTION 21(A)(3).


 


(EEE)       “STOCK” MEANS THE COMMON STOCK OF THE COMPANY, AS ADJUSTED FROM TIME
TO TIME IN ACCORDANCE WITH SECTION 4(C) OF THE PLAN.


 


(FFF)         “SUBSIDIARY COMPANY” MEANS ANY PRESENT OR FUTURE “SUBSIDIARY
COMPANY” OF THE COMPANY, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


(GGG)      “TEN PERCENT OWNER” OR “10% OWNER” MEANS A PARTICIPANT WHO, AT THE
TIME AN OPTION IS GRANTED TO THE PARTICIPANT, OWNS STOCK POSSESSING MORE THAN
TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF
A PARTICIPATING COMPANY (OTHER THAN AN AFFILIATE) WITHIN THE MEANING OF
SECTION 422(B)(6) OF THE CODE.


 


(HHH)      “VESTING CONDITIONS” MEAN THOSE CONDITIONS ESTABLISHED IN ACCORDANCE
WITH SECTION 8 OR SECTION 9 OF THE PLAN PRIOR TO THE SATISFACTION OF WHICH
SHARES SUBJECT TO A RESTRICTED STOCK AWARD OR RESTRICTED STOCK UNIT AWARD,
RESPECTIVELY, REMAIN SUBJECT TO FORFEITURE OR A REPURCHASE OPTION IN FAVOR OF
THE COMPANY UPON THE PARTICIPANT’S TERMINATION OF SERVICE.


 

Captions and titles contained herein are for convenience only and shall not
affect the meaning or interpretation of any provision of the Plan. Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular. Use of the term “or” is not intended to
be exclusive, unless the context clearly requires otherwise.

 


SECTION 3.               ADMINISTRATION.


 


(A)           THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE. ALL QUESTIONS OF
INTERPRETATION OF THE PLAN OR OF ANY AWARD SHALL BE DETERMINED BY THE COMMITTEE,
AND SUCH DETERMINATIONS SHALL BE FINAL AND BINDING UPON ALL PERSONS HAVING AN
INTEREST IN THE PLAN OR SUCH AWARD. A MAJORITY OF THE WHOLE COMMITTEE PRESENT AT
A MEETING AT WHICH A QUORUM IS PRESENT, OR AN ACT APPROVED IN WRITING BY ALL
MEMBERS OF THE COMMITTEE, SHALL BE AN ACT OF THE COMMITTEE. THE COMMITTEE SHALL
HAVE FULL POWER AND AUTHORITY, SUBJECT TO SUCH RESOLUTIONS NOT INCONSISTENT WITH
THE PROVISIONS OF THE PLAN AS MAY FROM TIME TO TIME BE ISSUED OR ADOPTED BY


 


A-8

--------------------------------------------------------------------------------



 


THE BOARD, TO GRANT AWARDS TO PARTICIPANTS, PURSUANT TO THE PROVISIONS OF THE
PLAN. THE COMMITTEE SHALL ALSO INTERPRET THE PROVISIONS OF THE PLAN AND ANY
AWARD ISSUED UNDER THE PLAN (AND ANY AGREEMENTS RELATING THERETO) AND SUPERVISE
THE ADMINISTRATION OF THE PLAN.


 


(B)           THE COMMITTEE SHALL: (I) SELECT THE PARTICIPANTS TO WHOM AWARDS
MAY FROM TIME TO TIME BE GRANTED HEREUNDER; (II) DETERMINE WHETHER INCENTIVE
STOCK OPTIONS, NONQUALIFIED STOCK OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED
STOCK, DEFERRED STOCK AWARDS, RESTRICTED STOCK UNITS, PERFORMANCE SHARES,
PERFORMANCE UNITS, OTHER STOCK-BASED AWARDS, OR DEFERRED COMPENSATION AWARDS, OR
A COMBINATION OF THE FOREGOING, ARE TO BE GRANTED HEREUNDER; (III) DETERMINE THE
NUMBER OF SHARES OF STOCK TO BE COVERED BY EACH AWARD GRANTED HEREUNDER;
(IV) DETERMINE THE TERMS, CONDITIONS AND RESTRICTIONS APPLICABLE TO EACH AWARD
(WHICH NEED NOT BE IDENTICAL) AND ANY SHARES ACQUIRED PURSUANT THERETO,
INCLUDING, WITHOUT LIMITATION, (A) THE EXERCISE OR PURCHASE PRICE OF STOCK
PURCHASED PURSUANT TO ANY AWARD, (B) THE METHOD OF PAYMENT FOR STOCK PURCHASED
PURSUANT TO ANY AWARD, (C) THE METHOD FOR SATISFACTION OF ANY TAX WITHHOLDING
OBLIGATION ARISING IN CONNECTION WITH ANY AWARD, INCLUDING BY THE WITHHOLDING OR
DELIVERY OF SHARES OF STOCK, (D) THE TIMING, TERMS AND CONDITIONS OF THE
EXERCISABILITY OR VESTING OF ANY AWARD OR ANY SHARES ACQUIRED PURSUANT THERETO;
PROVIDED, HOWEVER, THAT THE EXERCISABILITY OR VESTING OF ANY AWARD MAY ONLY BE
ACCELERATED IN THE EVENT OF DEATH, DISABILITY, RETIREMENT OR CHANGE IN CONTROL,
(E) THE PERFORMANCE AWARD FORMULA AND PERFORMANCE GOALS APPLICABLE TO ANY AWARD
AND THE EXTENT TO WHICH SUCH PERFORMANCE GOALS HAVE BEEN ATTAINED, (F) THE TIME
OF THE EXPIRATION OF ANY AWARD, (G) THE EFFECT OF THE PARTICIPANT’S TERMINATION
OF SERVICE ON ANY OF THE FOREGOING, AND (H) ALL OTHER TERMS, CONDITIONS AND
RESTRICTIONS APPLICABLE TO ANY AWARD OR STOCK ACQUIRED PURSUANT THERETO NOT
INCONSISTENT WITH THE TERMS OF THE PLAN; (V) DETERMINE WHETHER, TO WHAT EXTENT
AND UNDER WHAT CIRCUMSTANCES AWARDS MAY BE SETTLED IN CASH; (VI) DETERMINE
WHETHER, TO WHAT EXTENT, AND UNDER WHAT CIRCUMSTANCES STOCK AND OTHER AMOUNTS
PAYABLE WITH RESPECT TO AN AWARD UNDER THIS PLAN SHALL BE DEFERRED EITHER
AUTOMATICALLY OR AT THE ELECTION OF THE PARTICIPANT; AND (VII) DETERMINE
WHETHER, TO WHAT EXTENT, AND UNDER WHAT CIRCUMSTANCES OPTION GRANTS AND/OR OTHER
AWARDS UNDER THE PLAN ARE TO BE MADE, AND OPERATE, ON A TANDEM BASIS.


 


(C)           THE CHIEF EXECUTIVE OFFICER AND THE CHIEF FINANCIAL OFFICER OR ANY
OTHER OFFICER DESIGNATED BY THE COMMITTEE SHALL HAVE THE AUTHORITY TO ACT ON
BEHALF OF THE COMPANY WITH RESPECT TO ANY MATTER, RIGHT, OBLIGATION,
DETERMINATION OR ELECTION WHICH IS THE RESPONSIBILITY OF OR WHICH IS ALLOCATED
TO THE COMPANY HEREIN. THE BOARD OR THE COMMITTEE MAY, IN ITS DISCRETION,
DELEGATE TO A COMMITTEE COMPRISED OF ONE OR MORE OFFICERS THE AUTHORITY TO GRANT
ONE OR MORE AWARDS, WITHOUT FURTHER APPROVAL OF THE BOARD OR THE COMMITTEE, TO
ANY EMPLOYEE, OTHER THAN A PERSON WHO, AT THE TIME OF SUCH GRANT, IS AN INSIDER;
PROVIDED, HOWEVER, THAT (I) SUCH AWARDS SHALL NOT BE GRANTED FOR SHARES OF STOCK
IN EXCESS OF THE MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK AUTHORIZED FOR
ISSUANCE PURSUANT TO SECTION 4, (II) THE EXERCISE PRICE PER SHARE OF EACH SUCH
AWARD WHICH IS AN OPTION OR STOCK APPRECIATION RIGHT SHALL BE NOT LESS THAN THE
FAIR MARKET VALUE PER SHARE OF THE STOCK ON THE EFFECTIVE DATE OF GRANT (OR, IF
THE STOCK HAS NOT TRADED ON SUCH DATE, ON THE LAST DAY PRECEDING THE EFFECTIVE
DATE OF GRANT ON WHICH THE STOCK WAS TRADED), AND (III) EACH SUCH AWARD SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE APPROPRIATE STANDARD FORM OF AWARD
AGREEMENT APPROVED BY THE BOARD OR THE COMMITTEE AND SHALL CONFORM TO THE
PROVISIONS OF THE PLAN AND SUCH OTHER GUIDELINES AS SHALL BE ESTABLISHED FROM
TIME TO TIME BY THE BOARD OR THE COMMITTEE.


 


A-9

--------------------------------------------------------------------------------



 


(D)           WITH RESPECT TO PARTICIPATION BY INSIDERS IN THE PLAN, AT ANY TIME
THAT ANY CLASS OF EQUITY SECURITY OF THE COMPANY IS REGISTERED PURSUANT TO
SECTION 12 OF THE EXCHANGE ACT, THE PLAN SHALL BE ADMINISTERED IN COMPLIANCE
WITH THE REQUIREMENTS, IF ANY, OF RULE 16B-3.


 


(E)           NO MEMBER OF THE COMMITTEE SHALL BE LIABLE FOR ANY ACTION OR
DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR ANY AWARD
THEREUNDER.


 

Notwithstanding the foregoing, without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
shareholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Board shall
not approve a program providing for either (i) the cancellation of outstanding
Options or SARs and the grant in substitution therefore of new Options or SARs
having a lower exercise price or (ii) the amendment of outstanding Options or
SARs to reduce the exercise price thereof. This paragraph shall not be construed
to apply to “issuing or assuming a stock option in a transaction to which
section 424(a) applies,” within the meaning of Section 424 of the Code.

 


SECTION 4.              STOCK SUBJECT TO THE PLAN; INDIVIDUAL LIMITATIONS ON
AWARDS.


 


(A)           SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTIONS 4(B) AND 4(C) BELOW,
THE MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED UNDER THE
PLAN SHALL BE 21,000,000 SHARES AND SHALL CONSIST OF (I) AUTHORIZED BUT UNISSUED
SHARES, OR (II) REACQUIRED SHARES (TREASURY) OF STOCK, OR (III) ANY COMBINATION
THEREOF.  THE NUMBER OF SHARES OF STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN
SHALL BE REDUCED BY: (1) 1 SHARE FOR EACH SHARE OF STOCK ISSUED PURSUANT TO
(A) AN OPTION GRANTED UNDER SECTION 6, OR (B) A STOCK APPRECIATION RIGHT GRANTED
UNDER SECTION 7 WITH RESPECT TO WHICH THE STRIKE PRICE IS AT LEAST ONE HUNDRED
PERCENT (100%) OF THE FAIR MARKET VALUE OF THE UNDERLYING STOCK ON THE DATE OF
GRANT; AND (2) 1.60 SHARES FOR EACH SHARE OF STOCK ISSUED PURSUANT TO A FULL
VALUE AWARD (FOR PURPOSES OF CLARIFICATION, A FULL VALUE AWARD IS ANY AWARD
OTHER THAN AN OPTION GRANTED UNDER SECTION 6 OR A STOCK APPRECIATION RIGHT
GRANTED UNDER SECTION 7 WITH RESPECT TO WHICH THE STRIKE PRICE IS AT LEAST ONE
HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE OF THE UNDERLYING STOCK ON THE
DATE OF GRANT).


 

If an outstanding Award for any reason expires or is terminated or canceled
without having been exercised or settled in full, or if shares of Stock acquired
pursuant to an Award subject to forfeiture or repurchase are forfeited or
repurchased by the Company at the Participant’s purchase price, the shares of
Stock allocable to the terminated portion of such Award or such forfeited or
repurchased shares of Stock shall again be available for issuance under the
Plan. Shares of Stock shall not be deemed to have been issued pursuant to the
Plan with respect to any portion of an Award that is settled in cash.  To the
extent there is issued a share of Stock pursuant to an Award that counted as
1.60 shares against the number of shares available for issuance under the Plan
and such share of Stock again becomes available for issuance under the Plan
pursuant to this Section 4(a), then the number of shares of Stock available for
issuance under the Plan shall increase by 1.60 shares.

 

If any shares subject to an Award are not delivered to a Participant because
such shares are withheld in satisfaction of tax withholding obligations pursuant
to Section 19, the

 

A-10

--------------------------------------------------------------------------------


 

number of shares that are not delivered to the Participant shall not remain
available for subsequent issuance under the Plan. If any shares subject to an
Award are not delivered to a Participant because the Award is exercised through
a reduction of shares subject to the Award (i.e., “net exercised”), the number
of shares that are not delivered to the Participant shall not remain available
for issuance under the Plan.  If the exercise price of any Award is satisfied by
tendering shares of Stock held by the Participant (either by actual delivery or
attestation), then the number of shares so tendered shall not remain available
for subsequent issuance under the Plan.

 

The maximum number of shares available for issuance under the Plan shall not be
reduced to reflect any dividends or dividend equivalents that are reinvested
into additional shares of Stock or credited as additional Performance Shares.
The maximum number of shares of Stock shall not be reduced by the issuance of
shares of Stock hereunder due to the assumption, conversion or substitution of
Awards made by an entity acquired by the Company. For the purposes of computing
the total number of shares of Stock granted under the Plan, where one or more
types of Awards, both of which are payable in shares of Stock, are granted in
tandem with each other, such that the exercise of one type of Award with respect
to a number of shares cancels an equal number of shares of the other, the number
of shares granted under both Awards shall be deemed to be equivalent to the
number of shares under one of the Awards.

 


(B)           THE MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED
UNDER THE PLAN AS SET FORTH IN SECTION 4(A) ABOVE SHALL BE CUMULATIVELY
INCREASED FROM TIME TO TIME BY:


 

(I)            THE NUMBER OF SHARES OF STOCK AUTHORIZED AND REMAINING AVAILABLE
FOR THE FUTURE GRANT OF OPTIONS UNDER THE PREDECESSOR PLANS AS OF THE EFFECTIVE
DATE; AND

 

(II)           THE NUMBER OF SHARES OF STOCK SUBJECT TO THAT PORTION OF ANY
OPTION OUTSTANDING UNDER A PREDECESSOR PLAN AS OF THE EFFECTIVE DATE WHICH, ON
OR AFTER THE EFFECTIVE DATE, EXPIRES OR IS TERMINATED OR CANCELED FOR ANY REASON
WITHOUT HAVING BEEN EXERCISED.

 

Notwithstanding the foregoing, the aggregate number of shares of Stock
authorized for issuance under the Predecessor Plans that may become authorized
for issuance under the Plan pursuant to this Section 4(b) shall not exceed
10,000,000 shares.

 

The Plan shall serve as the successor to the Predecessor Plans, and no further
option grants shall be made under the Predecessor Plans. All options outstanding
under the Predecessor Plans as of the Effective Date shall, immediately upon the
Effective Date, be incorporated into the Plan and treated as outstanding Options
under the Plan. However, each outstanding option so incorporated shall continue
to be governed solely by the terms of the documents evidencing such option. No
provision of the Plan shall be deemed to adversely affect or otherwise diminish
the rights or obligations of the holders of such incorporated options with
respect to their acquisition of shares of Stock which may exist under the terms
of the Predecessor Plans under which such incorporated option was issued.
Subject to the rights of

 

A-11

--------------------------------------------------------------------------------


 

the Participant under the incorporated option documents and Predecessor Plans,
the discretion delegated to the Committee hereunder may be exercisable with
respect to incorporated options to the same extent as it is exercisable with
respect to options originally granted under this Plan.

 


(C)           SUBJECT TO ANY REQUIRED ACTION BY THE SHAREHOLDERS OF THE COMPANY,
IN THE EVENT OF ANY CHANGE IN THE STOCK EFFECTED WITHOUT RECEIPT OF
CONSIDERATION BY THE COMPANY, WHETHER THROUGH MERGER, CONSOLIDATION,
REORGANIZATION, REINCORPORATION, RECAPITALIZATION, RECLASSIFICATION, STOCK
DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, SPLIT-UP, SPLIT-OFF, SPIN-OFF,
COMBINATION OF SHARES, EXCHANGE OF SHARES, OR SIMILAR CHANGE IN THE CAPITAL
STRUCTURE OF THE COMPANY, OR IN THE EVENT OF PAYMENT OF A DIVIDEND OR
DISTRIBUTION TO THE SHAREHOLDERS OF THE COMPANY IN A FORM OTHER THAN STOCK
(EXCEPTING NORMAL CASH DIVIDENDS) THAT HAS A MATERIAL EFFECT ON THE FAIR MARKET
VALUE OF SHARES OF STOCK, APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE NUMBER
AND KIND OF SHARES SUBJECT TO THE PLAN AND TO ANY OUTSTANDING AWARDS AND IN THE
EXERCISE OR PURCHASE PRICE PER SHARE UNDER ANY OUTSTANDING AWARD IN ORDER TO
PREVENT DILUTION OR ENLARGEMENT OF PARTICIPANTS’ RIGHTS UNDER THE PLAN. FOR
PURPOSES OF THE FOREGOING, CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE
COMPANY SHALL NOT BE TREATED AS “EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY
THE COMPANY.” ANY FRACTIONAL SHARE RESULTING FROM AN ADJUSTMENT PURSUANT TO THIS
SECTION 4(C) SHALL BE ROUNDED DOWN TO THE NEAREST WHOLE NUMBER, AND IN NO EVENT
MAY THE EXERCISE OR PURCHASE PRICE UNDER ANY AWARD BE DECREASED TO AN AMOUNT
LESS THAN THE PAR VALUE, IF ANY, OF THE STOCK SUBJECT TO SUCH AWARD. THE
COMMITTEE IN ITS SOLE DISCRETION, MAY ALSO MAKE SUCH ADJUSTMENTS IN THE TERMS OF
ANY AWARD TO REFLECT, OR RELATED TO, SUCH CHANGES IN THE CAPITAL STRUCTURE OF
THE COMPANY OR DISTRIBUTIONS AS IT DEEMS APPROPRIATE, INCLUDING MODIFICATION OF
PERFORMANCE GOALS, PERFORMANCE AWARD FORMULAS AND PERFORMANCE PERIODS. THE
ADJUSTMENTS DETERMINED BY THE COMMITTEE PURSUANT TO THIS SECTION 4(C) SHALL BE
FINAL, BINDING AND CONCLUSIVE.


 


(D)           THE MAXIMUM NUMBER OF SHARES OF STOCK WITH RESPECT TO WHICH
OPTIONS AND/OR SARS MAY BE GRANTED TO ANY PARTICIPANT IN ANY FISCAL YEAR OF THE
COMPANY SHALL BE 1,000,000 SHARES.  THE MAXIMUM NUMBER OF SHARES WITH RESPECT TO
WHICH FULL VALUE AWARDS, IN THE AGGREGATE, MAY BE GRANTED TO ANY PARTICIPANT IN
ANY FISCAL YEAR OF THE COMPANY SHALL BE 200,000 SHARES.  IN CONNECTION WITH A
PARTICIPANT’S (I) COMMENCEMENT OF SERVICE OR (II) PROMOTION, A PARTICIPANT MAY
BE GRANTED OPTIONS AND/OR SARS FOR UP TO AN ADDITIONAL 500,000 SHARES OR MAY BE
GRANTED FULL VALUE AWARDS, IN THE AGGREGATE, FOR UP TO AN ADDITIONAL 50,000
SHARES NONE OF WHICH SHALL COUNT AGAINST THE LIMIT SET FORTH IN THE PRECEDING
SENTENCE.  THE FOREGOING LIMITATIONS SHALL BE ADJUSTED PROPORTIONATELY IN
CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION PURSUANT TO
SECTION 4(C) ABOVE.  TO THE EXTENT REQUIRED BY SECTION 162(M) OF THE CODE OR THE
REGULATIONS THEREUNDER, IN APPLYING THE FOREGOING LIMITATIONS WITH RESPECT TO A
PARTICIPANT, IF ANY AWARDS ARE CANCELED, THE CANCELED AWARDS SHALL CONTINUE TO
COUNT AGAINST THE MAXIMUM NUMBER OF SHARES OF STOCK WITH RESPECT TO WHICH AWARDS
MAY BE GRANTED TO THE PARTICIPANT.  FOR THIS PURPOSE, IF THE COMPANY REPRICES AN
OPTION (OR IN THE CASE OF A SAR, IF THE BASE AMOUNT ON WHICH THE STOCK
APPRECIATION IS CALCULATED IS REDUCED TO REFLECT A REDUCTION IN THE FAIR MARKET
VALUE OF THE STOCK), AND IF SUCH REPRICING OR REDUCTION (IN THE CASE OF A SAR)
IS APPROVED BY THE SHAREHOLDERS OF THE COMPANY, THEN SUCH REPRICING OR REDUCTION
SHALL BE TREATED AS THE CANCELLATION OF THE EXISTING OPTION OR SAR AND THE GRANT
OF A NEW OPTION OR SAR.


 


A-12

--------------------------------------------------------------------------------



 


SECTION 5.              ELIGIBILITY.


 


(A)           AWARDS MAY, AT THE COMMITTEE’S SOLE DISCRETION, BE GRANTED IN THE
FORM OF OPTIONS PURSUANT TO SECTION 6, SARS PURSUANT TO SECTION 7, RESTRICTED
STOCK AWARDS PURSUANT TO SECTION 8, RESTRICTED STOCK UNIT AWARDS PURSUANT TO
SECTION 9, PERFORMANCE AWARDS PURSUANT TO SECTION 10, DEFERRED STOCK AWARDS
PURSUANT TO SECTION 11, OTHER STOCK-BASED AWARDS PURSUANT TO SECTION 12,
DEFERRED COMPENSATION AWARDS PURSUANT TO SECTION 13, OR ANY COMBINATION THEREOF.
ALL AWARDS SHALL BE SUBJECT TO THE TERMS, CONDITIONS, RESTRICTIONS AND
LIMITATIONS OF THE PLAN. THE COMMITTEE MAY, IN ITS SOLE JUDGMENT, SUBJECT AN
AWARD AT ANY TIME TO SUCH OTHER TERMS, CONDITIONS, RESTRICTIONS AND/OR
LIMITATIONS, (INCLUDING, BUT NOT LIMITED TO, THE TIME AND CONDITIONS OF EXERCISE
AND RESTRICTIONS ON TRANSFERABILITY AND VESTING), PROVIDED THEY ARE NOT
INCONSISTENT WITH THE TERMS OF THE PLAN. AWARDS UNDER A PARTICULAR SECTION OF
THE PLAN NEED NOT BE UNIFORM AND AWARDS UNDER TWO OR MORE SECTIONS MAY BE
COMBINED INTO A SINGLE AWARD AGREEMENT. ANY COMBINATION OF AWARDS MAY BE GRANTED
AT ONE TIME AND ON MORE THAN ONE OCCASION TO THE SAME PARTICIPANT.


 


(B)           IN ORDER TO FACILITATE THE MAKING OF ANY AWARD TO PARTICIPANTS WHO
ARE EMPLOYED OR RETAINED BY THE COMPANY OUTSIDE THE UNITED STATES AS EMPLOYEES,
DIRECTORS OR CONSULTANTS (OR WHO ARE FOREIGN NATIONALS TEMPORARILY WITHIN THE
UNITED STATES), THE COMMITTEE MAY PROVIDE FOR SUCH MODIFICATIONS AND ADDITIONAL
TERMS AND CONDITIONS (“SPECIAL TERMS”) IN AWARDS AS THE COMMITTEE MAY CONSIDER
NECESSARY OR APPROPRIATE TO ACCOMMODATE DIFFERENCES IN LOCAL LAW, POLICY OR
CUSTOM OR TO FACILITATE ADMINISTRATION OF THE PLAN. THE SPECIAL TERMS MAY
PROVIDE THAT THE GRANT OF AN AWARD IS SUBJECT TO (1) APPLICABLE GOVERNMENTAL OR
REGULATORY APPROVAL OR OTHER COMPLIANCE WITH LOCAL LEGAL REQUIREMENTS AND/OR
(2) THE EXECUTION BY THE PARTICIPANT OF A WRITTEN INSTRUMENT IN THE FORM
SPECIFIED BY THE COMMITTEE, AND THAT IN THE EVENT SUCH CONDITIONS ARE NOT
SATISFIED, THE GRANT SHALL BE VOID.  THE COMMITTEE MAY ADOPT OR APPROVE
SUB-PLANS, APPENDICES OR SUPPLEMENTS TO, OR AMENDMENTS, RESTATEMENTS, OR
ALTERNATIVE VERSIONS OF, THE PLAN AS IT MAY CONSIDER NECESSARY OR APPROPRIATE
FOR PURPOSES OF IMPLEMENTING ANY SPECIAL TERMS, WITHOUT THEREBY AFFECTING THE
TERMS OF THE PLAN AS IN EFFECT FOR ANY OTHER PURPOSE; PROVIDED, HOWEVER, NO SUCH
SUB-PLANS, APPENDICES OR SUPPLEMENTS TO, OR AMENDMENTS, RESTATEMENTS, OR
ALTERNATIVE VERSIONS OF, THE PLAN SHALL: (I) INCREASE THE NUMBER OF AVAILABLE
SHARES UNDER SECTION 4; (II) CAUSE THE PLAN TO CEASE TO SATISFY ANY CONDITIONS
OF RULE 16B-3 UNDER THE EXCHANGE ACT OR, WITH RESPECT TO COVERED EMPLOYEES,
SECTION 162(M) OF THE CODE; OR (III) REVOKE, REMOVE OR REDUCE ANY VESTED RIGHT
OF A PARTICIPANT WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH PARTICIPANT.


 


(C)           UNLESS OTHERWISE SPECIFICALLY DETERMINED BY THE COMMITTEE, ALL
AWARDS AND PAYMENTS PURSUANT TO SUCH AWARDS SHALL BE DETERMINED IN U.S.
CURRENCY. THE COMMITTEE SHALL DETERMINE, IN ITS DISCRETION, WHETHER AND TO THE
EXTENT ANY PAYMENTS MADE PURSUANT TO AN AWARD SHALL BE MADE IN LOCAL CURRENCY,
AS OPPOSED TO U.S. DOLLARS. IN THE EVENT PAYMENTS ARE MADE IN LOCAL CURRENCY,
THE COMMITTEE MAY DETERMINE, IN ITS DISCRETION AND WITHOUT LIABILITY TO ANY
PARTICIPANT, THE METHOD AND RATE OF CONVERTING THE PAYMENT INTO LOCAL CURRENCY.


 


(D)           THE COMMITTEE SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO
TIME AND WITHOUT PRIOR NOTICE TO MODIFY OUTSTANDING AWARDS TO COMPLY WITH OR
SATISFY LOCAL LAWS AND REGULATIONS OR TO AVOID COSTLY GOVERNMENTAL FILINGS. BY
MEANS OF ILLUSTRATION, BUT NOT LIMITATION, THE COMMITTEE MAY RESTRICT THE METHOD
OF EXERCISE OF AN AWARD TO FACILITATE COMPLIANCE WITH APPLICABLE SECURITIES LAWS
OR EXCHANGE CONTROL FILINGS, LAWS OR REGULATIONS.

 

A-13

--------------------------------------------------------------------------------



 


(E)           NO EMPLOYEE IN ANY COUNTRY SHALL HAVE ANY RIGHT TO RECEIVE AN
AWARD, EXCEPT AS EXPRESSLY PROVIDED FOR UNDER THE PLAN. ALL AWARDS MADE AT ANY
TIME ARE SUBJECT TO THE PRIOR APPROVAL OF THE COMMITTEE.


 


(F)            AWARDS MAY BE GRANTED ONLY TO EMPLOYEES, CONSULTANTS AND
DIRECTORS. FOR PURPOSES OF THE FOREGOING SENTENCE, “EMPLOYEES,” “CONSULTANTS”
AND “DIRECTORS” SHALL INCLUDE PROSPECTIVE EMPLOYEES, PROSPECTIVE CONSULTANTS AND
PROSPECTIVE DIRECTORS TO WHOM AWARDS ARE GRANTED IN CONNECTION WITH WRITTEN
OFFERS OF AN EMPLOYMENT OR OTHER SERVICE RELATIONSHIP WITH THE PARTICIPATING
COMPANY GROUP; PROVIDED, HOWEVER, THAT NO STOCK SUBJECT TO ANY SUCH AWARD SHALL
VEST, BECOME EXERCISABLE OR BE ISSUED PRIOR TO THE DATE ON WHICH SUCH PERSON
COMMENCES SERVICE.


 


(G)           AWARDS ARE GRANTED SOLELY AT THE DISCRETION OF THE COMMITTEE.
ELIGIBLE PERSONS MAY BE GRANTED MORE THAN ONE AWARD. HOWEVER, ELIGIBILITY IN
ACCORDANCE WITH THIS SECTION SHALL NOT ENTITLE ANY PERSON TO BE GRANTED AN
AWARD, OR, HAVING BEEN GRANTED AN AWARD, TO BE GRANTED AN ADDITIONAL AWARD.


 


SECTION 6.               OPTIONS. ANY OPTION GRANTED UNDER THE PLAN SHALL BE IN
SUCH FORM AS THE COMMITTEE MAY FROM TIME TO TIME APPROVE. ANY SUCH OPTION SHALL
BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS AND SHALL CONTAIN SUCH
ADDITIONAL TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE
PLAN, AS THE COMMITTEE SHALL DEEM DESIRABLE.


 


(A)           OPTION PRICE. THE PURCHASE PRICE PER SHARE OF THE STOCK
PURCHASABLE UNDER AN OPTION SHALL BE DETERMINED BY THE COMMITTEE, BUT WILL BE
NOT LESS THAN 100% OF THE FAIR MARKET VALUE OF THE STOCK ON THE DATE OF THE
GRANT OF THE OPTION, AS DETERMINED IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY
THE COMMITTEE. NOTWITHSTANDING THE FOREGOING, THE PURCHASE PRICE PER SHARE OF
THE STOCK PURCHASABLE UNDER ANY INCENTIVE STOCK OPTION GRANTED TO ANY 10% OWNER
SHALL NOT BE LESS THEN 110% OF THE FAIR MARKET VALUE OF THE STOCK ON THE DATE OF
THE GRANT OF THE OPTION, AS DETERMINED IN ACCORDANCE WITH PROCEDURES ESTABLISHED
BY THE COMMITTEE.


 


(B)           OPTION PERIOD. THE TERM OF EACH OPTION SHALL BE FIXED BY THE
COMMITTEE, BUT NO OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION OF 10 YEARS
FROM THE DATE THE OPTION IS GRANTED. NOTWITHSTANDING THE FOREGOING, NO INCENTIVE
STOCK OPTION GRANTED TO A 10% OWNER SHALL BE EXERCISABLE AFTER THE EXPIRATION OF
FIVE YEARS FROM THE DATE THE OPTION IS GRANTED.


 


(C)           EXERCISABILITY.


 

(I)            OPTIONS SHALL BE EXERCISABLE AT SUCH TIME OR TIMES AS DETERMINED
BY THE COMMITTEE AT OR SUBSEQUENT TO THE DATE OF GRANT; PROVIDED, HOWEVER, THAT
NO OPTION SHALL BE EXERCISABLE UNTIL THE FIRST ANNIVERSARY DATE OF THE GRANTING
OF THE OPTION, EXCEPT IN THE EVENT OF DEATH, DISABILITY, RETIREMENT OR CHANGE IN
CONTROL.

 

(II)           SOLELY FOR FEDERAL INCOME TAX PURPOSES, TO THE EXTENT THAT THE
AGGREGATE FAIR MARKET VALUE OF STOCK WITH RESPECT TO WHICH INCENTIVE STOCK
OPTIONS ARE EXERCISABLE FOR THE FIRST TIME BY A PARTICIPANT DURING ANY CALENDAR

 

A-14

--------------------------------------------------------------------------------


 

YEAR EXCEEDS $100,000.00 (AS OF THE DATE OF GRANT), SUCH OPTIONS SHALL BE
TREATED AS NONQUALIFIED STOCK OPTIONS. FOR PURPOSES OF THIS RULE, OPTIONS SHALL
BE TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED.

 


(D)           METHOD OF EXERCISE. OPTIONS MAY BE EXERCISED, IN WHOLE OR IN PART,
BY GIVING WRITTEN NOTICE OF EXERCISE TO THE COMPANY SPECIFYING THE NUMBER OF
SHARES TO BE PURCHASED. EXCEPT AS OTHERWISE PROVIDED BELOW, PAYMENT OF THE
EXERCISE PRICE FOR THE NUMBER OF SHARES OF STOCK BEING PURCHASED PURSUANT TO ANY
OPTION SHALL BE MADE (I) IN CASH, BY CHECK OR IN CASH EQUIVALENT, (II) BY TENDER
TO THE COMPANY, OR ATTESTATION TO THE OWNERSHIP, OF SHARES OF STOCK OWNED BY THE
PARTICIPANT HAVING A FAIR MARKET VALUE NOT LESS THAN THE EXERCISE PRICE,
(III) BY DELIVERY OF A PROPERLY EXECUTED NOTICE OF EXERCISE TOGETHER WITH
IRREVOCABLE INSTRUCTIONS TO A BROKER PROVIDING FOR THE ASSIGNMENT TO THE COMPANY
OF THE PROCEEDS OF A SALE OR LOAN WITH RESPECT TO SOME OR ALL OF THE SHARES
BEING ACQUIRED UPON THE EXERCISE OF THE OPTION (INCLUDING, WITHOUT LIMITATION,
THROUGH AN EXERCISE COMPLYING WITH THE PROVISIONS OF REGULATION T AS PROMULGATED
FROM TIME TO TIME BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM) (A
“CASHLESS EXERCISE”), (IV) BY SUCH OTHER CONSIDERATION AS MAY BE APPROVED BY THE
COMMITTEE FROM TIME TO TIME TO THE EXTENT PERMITTED BY APPLICABLE LAW, OR (V) BY
ANY COMBINATION THEREOF. THE COMMITTEE MAY AT ANY TIME OR FROM TIME TO TIME
GRANT OPTIONS WHICH DO NOT PERMIT ALL OF THE FOREGOING FORMS OF CONSIDERATION TO
BE USED IN PAYMENT OF THE EXERCISE PRICE OR WHICH OTHERWISE RESTRICT ONE OR MORE
FORMS OF CONSIDERATION.


 

Notwithstanding the foregoing, an Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock to the extent such
tender or attestation would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock.
Unless otherwise provided by the Committee, an Option may not be exercised by
tender to the Company, or attestation to the ownership, of shares of Stock
unless such shares either have been owned by the Participant for more than six
(6) months (and not used for another Option exercise by attestation during such
period) or were not acquired, directly or indirectly, from the Company.

 

The Company reserves, at any and all times, the right, in the Company’s sole and
absolute discretion, to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a Cashless Exercise,
including with respect to one or more Participants specified by the Company,
notwithstanding that such program or procedures may be available to other
Participants.

 


(E)           RESTRICTIONS ON TRANSFERABILITY. DURING THE LIFETIME OF THE
PARTICIPANT, AN OPTION SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT OR THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE. PRIOR TO THE ISSUANCE OF SHARES
OF STOCK UPON THE EXERCISE OF AN OPTION, THE OPTION SHALL NOT BE SUBJECT IN ANY
MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT OR THE
PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION. NOTWITHSTANDING THE FOREGOING, TO THE EXTENT PERMITTED BY THE
COMMITTEE, IN ITS DISCRETION, AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING
SUCH OPTION, A NONQUALIFIED STOCK OPTION SHALL BE ASSIGNABLE OR TRANSFERABLE TO
A “FAMILY MEMBER” OF THE PARTICIPANT AS SUCH TERM IS DEFINED IN AND SUBJECT TO
THE APPLICABLE LIMITATIONS, IF ANY, DESCRIBED IN THE GENERAL INSTRUCTIONS TO
FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT.


 


A-15

--------------------------------------------------------------------------------



 


(F)            TERMINATION BY DEATH. EXCEPT TO THE EXTENT OTHERWISE PROVIDED BY
THE COMMITTEE AT OR AFTER THE TIME OF GRANT, IF A PARTICIPANT’S SERVICE
TERMINATES BY REASON OF DEATH, THE OPTION MAY THEREAFTER BE IMMEDIATELY
EXERCISED IN FULL BY THE LEGAL REPRESENTATIVE OF THE ESTATE OR BY THE LEGATEE OF
THE PARTICIPANT UNDER THE WILL OF THE PARTICIPANT UNTIL THE EXPIRATION OF THE
STATED PERIOD OF THE OPTION (THE “OPTION EXPIRATION DATE”).


 


(G)           TERMINATION BY REASON OF DISABILITY. EXCEPT TO THE EXTENT
OTHERWISE PROVIDED BY THE COMMITTEE AT OR AFTER THE TIME OF GRANT, IF A
PARTICIPANT’S SERVICE TERMINATES BY REASON OF DISABILITY, ANY OPTION HELD BY
SUCH PARTICIPANT MAY THEREAFTER BE EXERCISED IN FULL AT ANY TIME PRIOR TO THREE
(3) YEARS FROM THE DATE OF SUCH TERMINATION, BUT IN NO EVENT LATER THAN THE
OPTION EXPIRATION DATE. NOTWITHSTANDING THE FOREGOING, IF THE OPTION IS AN
INCENTIVE STOCK OPTION AND IS NOT EXERCISED WITHIN 12 MONTHS OF THE DATE THE
PARTICIPANT’S SERVICE IS TERMINATED BY REASON OF THE PARTICIPANT BEING
PERMANENTLY AND TOTALLY DISABLED WITHIN THE MEANING OF SECTION 22(E)(3) OF THE
CODE, THE OPTION SHALL THEREAFTER BE TREATED AS A NONQUALIFIED STOCK OPTION AND
NOT AN INCENTIVE STOCK OPTION. IF THE PARTICIPANT DIES DURING THE 12-MONTH
PERIOD COMMENCING ON THE DATE HIS/HER SERVICE TERMINATES BY REASON OF SUCH
PERMANENT AND TOTAL DISABILITY, HOWEVER, THEN THE OPTION WILL CONTINUE TO BE AN
INCENTIVE STOCK OPTION UNTIL THE OPTION EXPIRATION DATE.


 


(H)           TERMINATION FOR CAUSE. IF A PARTICIPANT’S SERVICE IS TERMINATED BY
REASON OF “CAUSE,” THE OPTION TO THE EXTENT UNEXERCISED AND EXERCISABLE BY THE
PARTICIPANT ON THE DATE ON WHICH THE PARTICIPANT’S SERVICE TERMINATED, SHALL
IMMEDIATELY TERMINATE AND SHALL BE FORFEITED IN ITS ENTIRETY. FOR THE PURPOSES
OF THE PLAN, “CAUSE” SHALL MEAN, UNLESS OTHERWISE PROVIDED IN AN AWARD
AGREEMENT: (I) ANY GROSS FAILURE BY THE PARTICIPANT (OTHER THAN BY REASON OF
DISABILITY) TO FAITHFULLY AND PROFESSIONALLY CARRY OUT HIS OR HER DUTIES OR TO
COMPLY WITH ANY OTHER MATERIAL PROVISION OF HIS OR HER EMPLOYMENT AGREEMENT, IF
ANY, WHICH CONTINUES FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE BY THE
PARTICIPATING COMPANY FOR WHICH THE PARTICIPANT IS PERFORMING SERVICES (THE
“EMPLOYER”); PROVIDED, THAT THE EMPLOYER DOES NOT HAVE TO PROVIDE NOTICE IN THE
EVENT THAT THE FAILURE IS NOT SUSCEPTIBLE TO REMEDY OR RELATES TO THE SAME TYPE
OF ACTS OR OMISSIONS AS TO WHICH NOTICE HAS BEEN GIVEN ON A PRIOR OCCASION;
(II) THE PARTICIPANT’S DISHONESTY OR OTHER WILLFUL MISCONDUCT; (III) THE
PARTICIPANT’S CONVICTION OF ANY FELONY OR OF ANY OTHER CRIME INVOLVING MORAL
TURPITUDE, WHETHER OR NOT RELATING TO HIS OR HER EMPLOYMENT; (IV) THE
PARTICIPANT’S INSOBRIETY OR USE OF DRUGS, CHEMICALS OR CONTROLLED SUBSTANCES
EITHER IN THE COURSE OF PERFORMING HIS OR HER DUTIES AND RESPONSIBILITIES FOR A
PARTICIPATING COMPANY OR OTHERWISE AFFECTING THE ABILITY OF PARTICIPANT TO
PERFORM THOSE DUTIES AND RESPONSIBILITIES; (V) THE PARTICIPANT’S FAILURE TO
COMPLY WITH A LAWFUL WRITTEN DIRECTION OF THE EMPLOYER; (VI) ANY WANTON OR
WILLFUL DERELICTION OF DUTIES BY THE PARTICIPANT; OR (VII) BREACH OF THE
EMPLOYER’S STANDARDS OF INTEGRITY OR INSIDER TRADING POLICIES. NOTWITHSTANDING
THE FOREGOING, IN THE EVENT THAT A PARTICIPANT IS A PARTY TO AN EMPLOYMENT
AGREEMENT WITH THE COMPANY OR ANY OTHER PARTICIPATING COMPANY THAT DEFINES A
TERMINATION ON ACCOUNT OF “CAUSE” (OR A TERM HAVING SIMILAR MEANING), SUCH
DEFINITION SHALL APPLY AS THE DEFINITION OF A TERMINATION OF ACCOUNT OF “CAUSE”
FOR PURPOSES HEREOF, BUT ONLY TO THE EXTENT THAT SUCH DEFINITION PROVIDES THE
PARTICIPANT WITH GREATER RIGHTS. A TERMINATION ON ACCOUNT OF CAUSE SHALL BE
COMMUNICATED BY WRITTEN NOTICE TO THE PARTICIPANT, AND SHALL BE DEEMED TO OCCUR
ON THE DATE SUCH NOTICE IS SENT TO THE PARTICIPANT.


 


A-16

--------------------------------------------------------------------------------



 


(I)            OTHER TERMINATION. IF THE PARTICIPANT’S SERVICE TERMINATES FOR
ANY REASON EXCEPT DISABILITY, DEATH OR CAUSE, THE OPTION, TO THE EXTENT
UNEXERCISED AND EXERCISABLE BY THE PARTICIPANT ON THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, MAY BE EXERCISED BY THE PARTICIPANT AT ANY
TIME PRIOR TO THE EXPIRATION OF THREE (3) MONTHS AFTER THE DATE ON WHICH THE
PARTICIPANT’S SERVICE TERMINATED, OR SUCH OTHER PERIOD OF TIME AS DETERMINED BY
THE COMMITTEE AT OR AFTER GRANT, BUT IN ANY EVENT NO LATER THAN THE OPTION
EXPIRATION DATE. NOTWITHSTANDING THE FOREGOING, IF SUCH TERMINATION IS BY ACTION
OF THE COMPANY WITHIN 18 MONTHS FOLLOWING A CHANGE IN CONTROL (OTHER THAN
DISCHARGE FOR CAUSE), ANY UNEXERCISED PORTION OF THE OPTION MAY BE EXERCISED BY
THE PARTICIPANT UNTIL THE EARLIER OF (X) SIX (6) MONTHS AND ONE DAY AFTER SUCH
TERMINATION OR (Y) THE OPTION EXPIRATION DATE. NOTWITHSTANDING THE FOREGOING, IF
THE OPTION IS NOT EXERCISED WITHIN THREE (3) MONTHS OF THE DATE PARTICIPANT’S
SERVICE IS TERMINATED, THE OPTION SHALL BE TREATED AS A NONQUALIFIED OPTION AND
NOT AN INCENTIVE STOCK OPTION.


 


(J)            EXTENSION IF EXERCISE PREVENTED BY LAW. NOTWITHSTANDING THE
FOREGOING, IF THE EXERCISE OF AN OPTION WITHIN THE APPLICABLE TIME PERIODS SET
FORTH ABOVE IS PREVENTED BY THE PROVISIONS OF SECTION 22 BELOW, THE OPTION SHALL
REMAIN EXERCISABLE UNTIL THREE (3) MONTHS (OR SUCH LONGER PERIOD OF TIME AS
DETERMINED BY THE COMMITTEE, IN ITS DISCRETION) AFTER THE DATE THE PARTICIPANT
IS NOTIFIED IN WRITING BY THE COMPANY THAT THE OPTION IS EXERCISABLE, BUT IN ANY
EVENT NO LATER THAN THE OPTION EXPIRATION DATE.


 


(K)           EXTENSION IF PARTICIPANT SUBJECT TO SECTION 16(B). NOTWITHSTANDING
THE FOREGOING, IF A SALE WITHIN THE APPLICABLE TIME PERIODS SET FORTH ABOVE OF
SHARES ACQUIRED UPON THE EXERCISE OF THE OPTION WOULD SUBJECT THE PARTICIPANT TO
SUIT UNDER SECTION 16(B) OF THE EXCHANGE ACT, THE OPTION SHALL REMAIN
EXERCISABLE UNTIL THE EARLIEST TO OCCUR OF (I) THE TENTH (10TH) DAY FOLLOWING
THE DATE ON WHICH A SALE OF SUCH SHARES BY THE PARTICIPANT WOULD NO LONGER BE
SUBJECT TO SUCH SUIT, (II) THE ONE HUNDRED AND NINETIETH (190TH) DAY AFTER THE
PARTICIPANT’S TERMINATION OF SERVICE, OR (III) THE OPTION EXPIRATION DATE.


 


SECTION 7.              STOCK APPRECIATION RIGHTS.


 


(A)           TYPES OF SARS AUTHORIZED. SARS SHALL BE GRANTED INDEPENDENTLY OF
AND NOT IN TANDEM WITH ANY OPTION.


 


(B)           EXERCISE PRICE. THE EXERCISE PRICE FOR EACH SAR SHALL BE
ESTABLISHED IN THE DISCRETION OF THE COMMITTEE; PROVIDED, HOWEVER, THAT THE
EXERCISE PRICE PER SHARE SUBJECT TO A SAR SHALL BE NOT LESS THAN THE FAIR MARKET
VALUE OF A SHARE OF STOCK ON THE EFFECTIVE DATE OF GRANT OF THE SAR.


 


(C)           EXERCISABILITY AND TERM OF SARS. SARS SHALL BE EXERCISABLE AT SUCH
TIME OR TIMES, OR UPON SUCH EVENT OR EVENTS, AND SUBJECT TO SUCH TERMS,
CONDITIONS, PERFORMANCE CRITERIA AND RESTRICTIONS AS SHALL BE DETERMINED BY THE
COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH SAR; PROVIDED,
HOWEVER, THAT (I) NO SAR SHALL BE EXERCISABLE AFTER THE EXPIRATION OF TEN
(10) YEARS AFTER THE EFFECTIVE DATE OF GRANT OF SUCH SAR AND (II) THE VESTING
AND EXERCISABILITY OF ANY SAR SHALL NOT BE ACCELERATED EXCEPT IN THE EVENT OF
DEATH, DISABILITY, RETIREMENT OR CHANGE IN CONTROL.


 


A-17

--------------------------------------------------------------------------------



 


(D)           EXERCISE OF SARS. UPON THE EXERCISE (OR DEEMED EXERCISE PURSUANT
TO SECTION 7(E) BELOW) OF A SAR, THE PARTICIPANT (OR THE PARTICIPANT’S LEGAL
REPRESENTATIVE OR OTHER PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE SAR BY
REASON OF THE PARTICIPANT’S DEATH) SHALL BE ENTITLED TO RECEIVE PAYMENT OF AN
AMOUNT FOR EACH SHARE WITH RESPECT TO WHICH THE SAR IS EXERCISED EQUAL TO THE
EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE DATE OF
EXERCISE OF THE SAR OVER THE EXERCISE PRICE. SUBJECT TO SECTION 409A OF THE
CODE, PAYMENT OF SUCH AMOUNT SHALL BE MADE IN CASH, SHARES OF STOCK, OR ANY
COMBINATION THEREOF AS DETERMINED BY THE COMMITTEE. UNLESS OTHERWISE PROVIDED IN
THE AWARD AGREEMENT EVIDENCING SUCH SAR, PAYMENT SHALL BE MADE IN A LUMP SUM AS
SOON AS PRACTICABLE FOLLOWING THE DATE OF EXERCISE OF THE SAR. SUBJECT TO
SECTION 409A OF THE CODE, THE AWARD AGREEMENT EVIDENCING ANY SAR MAY PROVIDE FOR
DEFERRED PAYMENT IN A LUMP SUM OR IN INSTALLMENTS. WHEN PAYMENT IS TO BE MADE IN
SHARES OF STOCK, THE NUMBER OF SHARES TO BE ISSUED SHALL BE DETERMINED ON THE
BASIS OF THE FAIR MARKET VALUE OF A SHARE OF STOCK ON THE DATE OF EXERCISE OF
THE SAR. FOR PURPOSES OF SECTION 7, A SAR SHALL BE DEEMED EXERCISED ON THE DATE
ON WHICH THE COMPANY RECEIVES NOTICE OF EXERCISE FROM THE PARTICIPANT OR AS
OTHERWISE PROVIDED IN SECTION 7(E).


 


(E)           DEEMED EXERCISE OF SARS. IF, ON THE DATE ON WHICH A SAR WOULD
OTHERWISE TERMINATE OR EXPIRE, THE SAR BY ITS TERMS REMAINS EXERCISABLE
IMMEDIATELY PRIOR TO SUCH TERMINATION OR EXPIRATION AND, IF SO EXERCISED, WOULD
RESULT IN A PAYMENT TO THE HOLDER OF SUCH SAR, THEN ANY PORTION OF SUCH SAR
WHICH HAS NOT PREVIOUSLY BEEN EXERCISED SHALL AUTOMATICALLY BE DEEMED TO BE
EXERCISED AS OF SUCH DATE WITH RESPECT TO SUCH PORTION.


 


(F)            EFFECT OF TERMINATION OF SERVICE. SUBJECT TO EARLIER TERMINATION
OF THE SAR AS OTHERWISE PROVIDED HEREIN, A SAR SHALL BE EXERCISABLE AFTER A
PARTICIPANT’S TERMINATION OF SERVICE ONLY DURING THE APPLICABLE TIME PERIOD
DETERMINED IN ACCORDANCE WITH SECTION 6(F) THROUGH (K) (TREATING THE SAR AS IF
IT WERE AN OPTION), OR SUCH OTHER PERIOD OF TIME AS DETERMINED BY THE COMMITTEE
AT OR AFTER THE GRANT, AND THEREAFTER SHALL TERMINATE.


 


(G)           NONTRANSFERABILITY OF SARS. DURING THE LIFETIME OF THE
PARTICIPANT, A SAR SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT OR THE
PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE. PRIOR TO THE EXERCISE OF A SAR,
THE SAR SHALL NOT BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE,
EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS
OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION.


 


SECTION 8.              RESTRICTED STOCK AWARDS.


 


(A)           STOCK AND ADMINISTRATION. SHARES OF RESTRICTED STOCK MAY BE ISSUED
EITHER ALONE OR IN ADDITION TO OPTIONS, DEFERRED STOCK AWARDS OR OTHER AWARDS
GRANTED UNDER THE PLAN. THE COMMITTEE SHALL DETERMINE THE DIRECTORS,
CONSULTANTS, AND EMPLOYEES OF THE PARTICIPATING COMPANY GROUP TO WHOM, AND THE
TIME OR TIMES AT WHICH, GRANTS OF RESTRICTED STOCK WILL BE MADE, THE NUMBER OF
SHARES TO BE AWARDED, THE TIME OR TIMES WITHIN WHICH SUCH RESTRICTED STOCK
AWARDS MAY BE SUBJECT TO FORFEITURE (SUBJECT TO SECTION 3(B)(IV)(D)), AND ALL
OTHER CONDITIONS OF THE AWARDS.  RESTRICTED STOCK AWARDS MAY BE GRANTED UPON
SUCH CONDITIONS AS THE COMMITTEE SHALL DETERMINE, INCLUDING, WITHOUT LIMITATION,
UPON THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS DESCRIBED IN
SECTION 10(D).  IF EITHER THE GRANT OF A RESTRICTED STOCK AWARD OR THE VESTING
CONDITIONS WITH RESPECT TO SUCH AWARD IS TO BE CONTINGENT UPON THE


 


A-18

--------------------------------------------------------------------------------



 


ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS, THE COMMITTEE SHALL FOLLOW
PROCEDURES SUBSTANTIALLY EQUIVALENT TO THOSE SET FORTH IN SECTIONS 10(C) THROUGH
10(E), AS APPLICABLE.  THE PROVISIONS OF RESTRICTED STOCK AWARDS NEED NOT BE THE
SAME WITH RESPECT TO EACH RECIPIENT.


 


(B)           AWARDS AND CERTIFICATES. THE PROSPECTIVE RECIPIENT OF AN AWARD OF
SHARES OF RESTRICTED STOCK SHALL NOT, WITH RESPECT TO SUCH AWARD, BE DEEMED TO
HAVE BECOME A PARTICIPANT, OR TO HAVE ANY RIGHTS WITH RESPECT TO SUCH AWARD,
UNTIL AND UNLESS SUCH RECIPIENT SHALL HAVE EXECUTED AN AGREEMENT OR OTHER
INSTRUMENT EVIDENCING THE AWARD AND DELIVERED A FULLY EXECUTED COPY THEREOF TO
THE COMPANY AND OTHERWISE COMPLIED WITH THE THEN APPLICABLE TERMS AND
CONDITIONS.


 

(I)            EACH PARTICIPANT SHALL BE ISSUED A STOCK CERTIFICATE IN RESPECT
OF SHARES OF RESTRICTED STOCK AWARDED UNDER THE PLAN. SUCH CERTIFICATE SHALL BE
REGISTERED IN THE NAME OF THE PARTICIPANT, AND SHALL BEAR AN APPROPRIATE LEGEND
REFERRING TO THE TERMS, CONDITIONS, AND RESTRICTIONS APPLICABLE TO SUCH AWARD,
SUBSTANTIALLY IN THE FOLLOWING FORM:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Medarex, Inc. 2005 Equity Incentive Plan and an Agreement entered into between
the registered owner and Medarex, Inc. Copies of such Plan and Agreement are on
file in the offices of Medarex, Inc., 707 State Road, Princeton, New Jersey
08540.”

 

The Committee shall require that the stock certificates evidencing such shares
be held in custody by the Company until the restrictions thereon shall have
lapsed, and shall require, as a condition of any Restricted Stock Award, that
the Participant shall have delivered a stock power, endorsed in blank, relating
to the Stock covered by such Award.

 


(C)           RESTRICTIONS AND CONDITIONS. THE SHARES OF RESTRICTED STOCK
AWARDED PURSUANT TO THE PLAN SHALL BE SUBJECT TO THE FOLLOWING RESTRICTIONS AND
CONDITIONS:


 

(I)            SUBJECT TO THE PROVISIONS OF THIS PLAN, DURING A PERIOD SET BY
THE COMMITTEE COMMENCING WITH THE DATE OF SUCH AWARD (THE “RESTRICTION PERIOD”),
THE PARTICIPANT SHALL NOT BE PERMITTED TO SELL, TRANSFER, PLEDGE, OR ASSIGN
SHARES OF RESTRICTED STOCK AWARDED UNDER THE PLAN. WITHIN THESE LIMITS THE
COMMITTEE MAY PROVIDE FOR THE LAPSE OF SUCH RESTRICTIONS IN INSTALLMENTS WHERE
DEEMED APPROPRIATE (SUBJECT TO SECTION 3(B)(IV)(D)).  NOTWITHSTANDING THE
FOREGOING, OR ANY OTHER PROVISION OF THE PLAN, ANY AWARDS OF RESTRICTED STOCK
WHICH VEST ON THE BASIS OF THE PARTICIPANT’S CONTINUOUS SERVICE WITH THE COMPANY
OR ANY PARTICIPATING COMPANY SHALL NOT PROVIDE FOR VESTING WHICH IS ANY MORE
RAPID THAN ANNUAL PRO RATA VESTING OVER A THREE-YEAR PERIOD AND ANY AWARDS OF
RESTRICTED STOCK WHICH PROVIDE FOR VESTING UPON THE ATTAINMENT OF PERFORMANCE
GOALS SHALL PROVIDE FOR A PERFORMANCE PERIOD OF AT LEAST 12 MONTHS; PROVIDED,
HOWEVER, THAT (A) UP TO 10% OF THE AUTHORIZED SHARES UNDER THIS PLAN MAY BE
SUBJECT TO FULL VALUE AWARDS WHICH DO NOT MEET THESE VESTING GUIDELINES AND

 

A-19

--------------------------------------------------------------------------------


 

(B) THE VESTING OF ANY AWARD OF RESTRICTED STOCK MAY BE ACCELERATED IN THE EVENT
OF DEATH, DISABILITY, RETIREMENT OR CHANGE IN CONTROL.

 

(II)           EXCEPT AS PROVIDED IN SUBSECTION (C)(I) OF THIS SECTION 8, THE
PARTICIPANT SHALL HAVE, WITH RESPECT TO THE SHARES OF RESTRICTED STOCK, ALL OF
THE RIGHTS OF A SHAREHOLDER OF THE COMPANY, INCLUDING THE RIGHT TO VOTE THE
RESTRICTED STOCK AND THE RIGHT TO RECEIVE ANY CASH DIVIDENDS. THE COMMITTEE, IN
ITS SOLE DISCRETION, MAY PERMIT OR REQUIRE THE PAYMENT OF CASH DIVIDENDS TO BE
DEFERRED AND, IF THE COMMITTEE SO DETERMINES, REINVESTED IN ADDITIONAL
RESTRICTED STOCK OR OTHERWISE REINVESTED. CERTIFICATES FOR SHARES OF
UNRESTRICTED STOCK SHALL BE DELIVERED TO THE PARTICIPANT PROMPTLY AFTER, AND
ONLY AFTER, THE PERIOD OF FORFEITURE SHALL EXPIRE WITHOUT FORFEITURE IN RESPECT
OF SUCH SHARES OF RESTRICTED STOCK.

 

(III)          SUBJECT TO THE PROVISIONS OF SUBSECTION (D) OF THIS SECTION 8,
UPON TERMINATION OF SERVICE OF ANY REASON DURING THE RESTRICTION PERIOD, ALL
SHARES STILL SUBJECT TO RESTRICTION SHALL BE FORFEITED BY THE PARTICIPANT AND
REACQUIRED BY THE COMPANY.

 


(D)           EFFECT OF TERMINATION OF SERVICE. UNLESS RELATED TO DEATH,
DISABILITY, RETIREMENT OR CHANGE IN CONTROL AND (I) OTHERWISE PROVIDED BY THE
COMMITTEE IN THE GRANT OF A RESTRICTED STOCK AWARD AND SET FORTH IN THE AWARD
AGREEMENT OR (II) DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION AFTER THE
DATE OF GRANT, IF A PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON, WHETHER
VOLUNTARY OR INVOLUNTARY (INCLUDING THE PARTICIPANT’S DEATH, DISABILITY OR
RETIREMENT), THEN THE PARTICIPANT SHALL FORFEIT TO THE COMPANY ANY RESTRICTED
STOCK PURSUANT TO THE AWARD WHICH REMAIN SUBJECT TO VESTING CONDITIONS AS OF THE
DATE OF THE PARTICIPANT’S TERMINATION OF SERVICE.


 


(E)           SECTION 83(B) ELECTION. IF A PARTICIPANT MAKES AN ELECTION
PURSUANT TO SECTION 83(B) OF THE CODE WITH RESPECT TO A RESTRICTED STOCK AWARD,
THE PARTICIPANT SHALL FILE, WITHIN 30 DAYS FOLLOWING THE DATE OF GRANT OF A
RESTRICTED STOCK AWARD, A COPY OF SUCH ELECTION WITH THE COMPANY AND WITH THE
INTERNAL REVENUE SERVICE, IN ACCORDANCE WITH THE REGULATIONS UNDER SECTION 83 OF
THE CODE. THE COMMITTEE MAY PROVIDE IN AN AWARD AGREEMENT THAT THE RESTRICTED
STOCK AWARD IS CONDITIONED UPON THE PARTICIPANT’S MAKING OR REFRAINING FROM
MAKING AN ELECTION WITH RESPECT TO THE AWARD UNDER SECTION 83(B) OF THE CODE.


 


SECTION 9.               TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS.


 


(A)           GRANT OF RESTRICTED STOCK UNIT AWARDS. RESTRICTED STOCK UNIT
AWARDS MAY BE GRANTED UPON SUCH CONDITIONS AS THE COMMITTEE SHALL DETERMINE,
INCLUDING, WITHOUT LIMITATION, UPON THE ATTAINMENT OF ONE OR MORE PERFORMANCE
GOALS DESCRIBED IN SECTION 10(D). IF EITHER THE GRANT OF A RESTRICTED STOCK UNIT
AWARD OR THE VESTING CONDITIONS WITH RESPECT TO SUCH AWARD IS TO BE CONTINGENT
UPON THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS, THE COMMITTEE SHALL FOLLOW
PROCEDURES SUBSTANTIALLY EQUIVALENT TO THOSE SET FORTH IN SECTIONS 10(C) THROUGH
10(E), AS APPLICABLE.  THE PROVISIONS OF RESTRICTED STOCK UNIT AWARDS NEED NOT
BE THE SAME WITH RESPECT TO EACH RECIPIENT.


 


A-20

--------------------------------------------------------------------------------



 


(B)           PURCHASE PRICE. NO MONETARY PAYMENT (OTHER THAN APPLICABLE TAX
WITHHOLDING, IF ANY) SHALL BE REQUIRED AS A CONDITION OF RECEIVING A RESTRICTED
STOCK UNIT AWARD, THE CONSIDERATION FOR WHICH SHALL BE SERVICES ACTUALLY
RENDERED TO A PARTICIPATING COMPANY OR FOR ITS BENEFIT.


 


(C)           VESTING. RESTRICTED STOCK UNITS MAY OR MAY NOT BE MADE SUBJECT TO
VESTING CONDITIONS BASED UPON THE SATISFACTION OF SUCH SERVICE REQUIREMENTS,
CONDITIONS, RESTRICTIONS OR PERFORMANCE CRITERIA, INCLUDING, WITHOUT LIMITATION,
PERFORMANCE GOALS AS DESCRIBED IN SECTION 10(D), AS SHALL BE ESTABLISHED BY THE
COMMITTEE AND SET FORTH IN THE AWARD AGREEMENT EVIDENCING SUCH AWARD. 
NOTWITHSTANDING THE FOREGOING, OR ANY OTHER PROVISION OF THE PLAN, ANY AWARDS OF
RESTRICTED STOCK UNITS WHICH VEST ON THE BASIS OF THE PARTICIPANT’S CONTINUOUS
SERVICE WITH THE COMPANY OR ANY PARTICIPATING COMPANY SHALL NOT PROVIDE FOR
VESTING WHICH IS ANY MORE RAPID THAN ANNUAL PRO RATA VESTING OVER A THREE-YEAR
PERIOD AND ANY AWARDS OF RESTRICTED STOCK UNITS WHICH PROVIDE FOR VESTING UPON
THE ATTAINMENT OF PERFORMANCE GOALS SHALL PROVIDE FOR A PERFORMANCE PERIOD OF AT
LEAST 12 MONTHS; PROVIDED, HOWEVER, THAT (I) UP TO 10% OF THE AUTHORIZED SHARES
UNDER THIS PLAN MAY BE SUBJECT TO FULL VALUE AWARDS WHICH DO NOT MEET THESE
VESTING GUIDELINES AND (II) THE VESTING OF ANY AWARD OF RESTRICTED STOCK UNITS
MAY BE ACCELERATED IN THE EVENT OF DEATH, DISABILITY, RETIREMENT OR CHANGE IN
CONTROL.


 


(D)           VOTING RIGHTS, DIVIDEND EQUIVALENT RIGHTS AND DISTRIBUTIONS.
PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO SHARES OF STOCK
REPRESENTED BY RESTRICTED STOCK UNITS UNTIL THE DATE OF THE ISSUANCE OF SUCH
SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF
A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY). HOWEVER, THE COMMITTEE, IN ITS
DISCRETION, MAY PROVIDE IN THE AWARD AGREEMENT EVIDENCING ANY RESTRICTED STOCK
UNIT AWARD THAT THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE DIVIDEND
EQUIVALENTS WITH RESPECT TO THE PAYMENT OF CASH DIVIDENDS ON STOCK HAVING A
RECORD DATE PRIOR TO DATE ON WHICH RESTRICTED STOCK UNITS HELD BY SUCH
PARTICIPANT ARE SETTLED. SUCH DIVIDEND EQUIVALENTS, IF ANY, SHALL BE PAID BY
CREDITING THE PARTICIPANT WITH ADDITIONAL WHOLE RESTRICTED STOCK UNITS AS OF THE
DATE OF PAYMENT OF SUCH CASH DIVIDENDS ON STOCK. THE NUMBER OF ADDITIONAL
RESTRICTED STOCK UNITS (ROUNDED TO THE NEAREST WHOLE NUMBER) TO BE SO CREDITED
SHALL BE DETERMINED BY DIVIDING (X) THE AMOUNT OF CASH DIVIDENDS PAID ON SUCH
DATE WITH RESPECT TO THE NUMBER OF SHARES OF STOCK REPRESENTED BY THE RESTRICTED
STOCK UNITS PREVIOUSLY CREDITED TO THE PARTICIPANT BY (Y) THE FAIR MARKET VALUE
PER SHARE OF STOCK ON SUCH DATE. SUCH ADDITIONAL RESTRICTED STOCK UNITS SHALL BE
SUBJECT TO THE SAME TERMS AND CONDITIONS AND SHALL BE SETTLED IN THE SAME MANNER
AND AT THE SAME TIME (OR AS SOON THEREAFTER AS PRACTICABLE) AS THE RESTRICTED
STOCK UNITS ORIGINALLY SUBJECT TO THE RESTRICTED STOCK UNIT AWARD. IN THE EVENT
OF A DIVIDEND OR DISTRIBUTION PAID IN SHARES OF STOCK OR ANY OTHER ADJUSTMENT
MADE UPON A CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY AS DESCRIBED IN
SECTION 4(C), APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE PARTICIPANT’S
RESTRICTED STOCK UNIT AWARD SO THAT IT REPRESENTS THE RIGHT TO RECEIVE UPON
SETTLEMENT ANY AND ALL NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER
PROPERTY (OTHER THAN NORMAL CASH DIVIDENDS) TO WHICH THE PARTICIPANT WOULD BE
ENTITLED BY REASON OF THE SHARES OF STOCK ISSUABLE UPON SETTLEMENT OF THE AWARD,
AND ALL SUCH NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY SHALL
BE IMMEDIATELY SUBJECT TO THE SAME VESTING CONDITIONS AS ARE APPLICABLE TO THE
AWARD.


 


A-21

--------------------------------------------------------------------------------



 


(E)           EFFECT OF TERMINATION OF SERVICE. UNLESS RELATED TO DEATH,
DISABILITY, RETIREMENT OR CHANGE IN CONTROL AND (I) OTHERWISE PROVIDED BY THE
COMMITTEE IN THE GRANT OF A RESTRICTED STOCK UNIT AWARD AND SET FORTH IN THE
AWARD AGREEMENT OR (II) DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION AFTER
THE DATE OF GRANT, IF A PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON, WHETHER
VOLUNTARY OR INVOLUNTARY (INCLUDING THE PARTICIPANT’S DEATH, DISABILITY OR
RETIREMENT), THEN THE PARTICIPANT SHALL FORFEIT TO THE COMPANY ANY RESTRICTED
STOCK UNITS PURSUANT TO THE AWARD WHICH REMAIN SUBJECT TO VESTING CONDITIONS AS
OF THE DATE OF THE PARTICIPANT’S TERMINATION OF SERVICE.


 


(F)            SETTLEMENT OF RESTRICTED STOCK UNIT AWARDS. THE COMPANY SHALL
ISSUE TO A PARTICIPANT ON THE DATE ON WHICH RESTRICTED STOCK UNITS SUBJECT TO
THE PARTICIPANT’S RESTRICTED STOCK UNIT AWARD VEST OR ON SUCH OTHER DATE
DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, AND SET FORTH IN THE AWARD
AGREEMENT ONE (1) SHARE OF STOCK (AND/OR ANY OTHER NEW, SUBSTITUTED OR
ADDITIONAL SECURITIES OR OTHER PROPERTY PURSUANT TO AN ADJUSTMENT DESCRIBED IN
SECTION 9(D)) FOR EACH RESTRICTED STOCK UNIT THEN BECOMING VESTED OR OTHERWISE
TO BE SETTLED ON SUCH DATE, SUBJECT TO THE WITHHOLDING OF APPLICABLE TAXES.
NOTWITHSTANDING THE FOREGOING, IF PERMITTED BY THE COMMITTEE AND SET FORTH IN
THE AWARD AGREEMENT, AND SUBJECT TO SECTION 409A OF THE CODE, THE PARTICIPANT
MAY ELECT IN ACCORDANCE WITH TERMS SPECIFIED IN THE AWARD AGREEMENT TO DEFER
RECEIPT OF ALL OR ANY PORTION OF THE SHARES OF STOCK OR OTHER PROPERTY OTHERWISE
ISSUABLE TO THE PARTICIPANT PURSUANT TO THIS SECTION.


 


(G)           NONTRANSFERABILITY OF RESTRICTED STOCK UNIT AWARDS. PRIOR TO THE
ISSUANCE OF SHARES OF STOCK IN SETTLEMENT OF A RESTRICTED STOCK UNIT AWARD, THE
AWARD SHALL NOT BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE,
EXCHANGE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS
OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION. ALL RIGHTS WITH RESPECT TO A RESTRICTED
STOCK UNIT AWARD GRANTED TO A PARTICIPANT HEREUNDER SHALL BE EXERCISABLE DURING
HIS OR HER LIFETIME ONLY BY SUCH PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR
LEGAL REPRESENTATIVE.


 


SECTION 10.            TERMS AND CONDITIONS OF PERFORMANCE AWARDS.


 


(A)           TYPES OF PERFORMANCE AWARDS AUTHORIZED. PERFORMANCE AWARDS MAY BE
IN THE FORM OF EITHER PERFORMANCE SHARES OR PERFORMANCE UNITS. EACH AWARD
AGREEMENT EVIDENCING A PERFORMANCE AWARD SHALL SPECIFY THE NUMBER OF PERFORMANCE
SHARES OR PERFORMANCE UNITS SUBJECT THERETO, THE PERFORMANCE AWARD FORMULA, THE
PERFORMANCE GOAL(S) AND PERFORMANCE PERIOD APPLICABLE TO THE AWARD, AND THE
OTHER TERMS, CONDITIONS AND RESTRICTIONS OF THE AWARD.


 


(B)           VALUE OF PERFORMANCE SHARES AND PERFORMANCE UNITS. UNLESS
OTHERWISE PROVIDED BY THE COMMITTEE IN GRANTING A PERFORMANCE AWARD, EACH
PERFORMANCE SHARE SHALL HAVE AN INITIAL VALUE EQUAL TO THE FAIR MARKET VALUE OF
ONE (1) SHARE OF STOCK, SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4(C), ON
THE EFFECTIVE DATE OF GRANT OF THE PERFORMANCE SHARE, AND EACH PERFORMANCE UNIT
SHALL HAVE AN INITIAL VALUE OF ONE HUNDRED DOLLARS ($100). THE FINAL VALUE
PAYABLE TO THE PARTICIPANT IN SETTLEMENT OF A PERFORMANCE AWARD DETERMINED ON
THE BASIS OF THE APPLICABLE PERFORMANCE AWARD FORMULA WILL DEPEND ON THE EXTENT
TO WHICH PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE ARE ATTAINED WITHIN THE


 


A-22

--------------------------------------------------------------------------------



 


APPLICABLE PERFORMANCE PERIOD ESTABLISHED BY THE COMMITTEE.  NO PARTICIPANT
SHALL BE GRANTED, WITHIN ANY ONE FISCAL YEAR OF THE COMPANY, PERFORMANCE UNITS
WHICH IN THE AGGREGATE MAY HAVE A MAXIMUM FINAL VALUE IN EXCESS OF $2,000,000.


 


(C)           ESTABLISHMENT OF PERFORMANCE PERIOD, PERFORMANCE GOALS AND
PERFORMANCE AWARD FORMULA. IN GRANTING EACH PERFORMANCE AWARD, THE COMMITTEE
SHALL ESTABLISH IN WRITING THE APPLICABLE PERFORMANCE PERIOD, PERFORMANCE AWARD
FORMULA AND ONE OR MORE PERFORMANCE GOALS WHICH, WHEN MEASURED AT THE END OF THE
PERFORMANCE PERIOD, SHALL DETERMINE ON THE BASIS OF THE PERFORMANCE AWARD
FORMULA THE FINAL VALUE OF THE PERFORMANCE AWARD TO BE PAID TO THE PARTICIPANT.
UNLESS OTHERWISE PERMITTED IN COMPLIANCE WITH THE REQUIREMENTS UNDER
SECTION 162(M) WITH RESPECT TO “PERFORMANCE-BASED COMPENSATION,” THE COMMITTEE
SHALL ESTABLISH THE PERFORMANCE GOAL(S) AND PERFORMANCE AWARD FORMULA APPLICABLE
TO EACH PERFORMANCE AWARD NO LATER THAN THE EARLIER OF (A) THE DATE NINETY (90)
DAYS AFTER THE COMMENCEMENT OF THE APPLICABLE PERFORMANCE PERIOD OR (B) THE DATE
ON WHICH 25% OF THE PERFORMANCE PERIOD HAS ELAPSED, AND, IN ANY EVENT, AT A TIME
WHEN THE OUTCOME OF THE PERFORMANCE GOALS REMAINS SUBSTANTIALLY UNCERTAIN.
EXCEPT AS PROVIDED IN SECTION 10(D)(III), ONCE ESTABLISHED, THE PERFORMANCE
GOALS AND PERFORMANCE AWARD FORMULA SHALL NOT BE CHANGED DURING THE PERFORMANCE
PERIOD. THE COMPANY SHALL NOTIFY EACH PARTICIPANT GRANTED A PERFORMANCE AWARD OF
THE TERMS OF SUCH AWARD, INCLUDING THE PERFORMANCE PERIOD, PERFORMANCE
GOAL(S) AND PERFORMANCE AWARD FORMULA. NOTWITHSTANDING THE FOREGOING, OR ANY
OTHER PROVISION OF THE PLAN, ALL PERFORMANCE AWARDS SHALL PROVIDE FOR A
PERFORMANCE PERIOD OF AT LEAST 12 MONTHS; PROVIDED, HOWEVER, THAT UP TO 10% OF
THE AUTHORIZED SHARES UNDER THIS PLAN MAY BE SUBJECT TO FULL VALUE AWARDS WHICH
DO NOT MEET THIS VESTING GUIDELINE.


 


(D)           MEASUREMENT OF PERFORMANCE GOALS. PERFORMANCE GOALS SHALL BE
ESTABLISHED BY THE COMMITTEE ON THE BASIS OF TARGETS TO BE ATTAINED
(“PERFORMANCE TARGETS”) WITH RESPECT TO ONE OR MORE MEASURES OF BUSINESS OR
FINANCIAL PERFORMANCE (EACH, A “PERFORMANCE MEASURE”), SUBJECT TO THE FOLLOWING:


 

(I)            PERFORMANCE MEASURES. PERFORMANCE MEASURES SHALL HAVE THE SAME
MEANINGS AS USED IN THE COMPANY’S FINANCIAL STATEMENTS, OR, IF SUCH TERMS ARE
NOT USED IN THE COMPANY’S FINANCIAL STATEMENTS, THEY SHALL HAVE THE MEANINGS
USED GENERALLY IN THE COMPANY’S INDUSTRY. PERFORMANCE MEASURES SHALL BE
CALCULATED WITH RESPECT TO THE COMPANY AND EACH SUBSIDIARY COMPANY CONSOLIDATED
THEREWITH FOR FINANCIAL REPORTING PURPOSES OR SUCH DIVISION OR OTHER BUSINESS
UNIT AS MAY BE SELECTED BY THE COMMITTEE. FOR PURPOSES OF THE PLAN, ANY
FINANCIAL PERFORMANCE MEASURES APPLICABLE TO A PERFORMANCE AWARD SHALL BE
CALCULATED IN ACCORDANCE WITH THE COMPANY’S PAST ACCOUNTING PRACTICES. 
PERFORMANCE MEASURES MAY BE ONE OR MORE OF THE FOLLOWING, AS DETERMINED BY THE
COMMITTEE: (1) COST OF SALES, (2) EARNINGS PER SHARE, (3) CASH FLOW (INCLUDING
BUT NOT LIMITED TO NET OPERATING CASH FLOW, FREE CASH FLOW AND CASH FLOW RETURN
ON CAPITAL), (4) MARKETING AND SALES EXPENSES, (5) NET INCOME OR NET EARNINGS
(BEFORE OR AFTER TAXES), (6) OPERATING MARGIN, (7) PRODUCT APPROVALS,
(8) PRODUCT SALES, (9) PROJECTS IN CLINICAL OR PRECLINICAL DEVELOPMENT,
(10) REGULATORY FILINGS, (11) RESEARCH AND DEVELOPMENT EFFORTS, (12) WORKING
CAPITAL, (13) REVENUE, (14) ACHIEVEMENT OF SPECIFIED MILESTONES IN THE
DISCOVERY, DEVELOPMENT, COMMERCIALIZATION, OR MANUFACTURING OF ONE OR MORE OF
THE COMPANY’S PRODUCTS

 

A-23

--------------------------------------------------------------------------------


 

AND/OR SERVICES, (15) EXPENSE TARGETS, (16) PERSONAL MANAGEMENT OBJECTIVES, (17)
SHARE PRICE (INCLUDING, BUT NOT LIMITED TO, GROWTH MEASURES AND TOTAL
SHAREHOLDER RETURN), (18) OPERATING EFFICIENCY, (19) GROSS MARGIN, (20) RETURN
MEASURES (INCLUDING, BUT NOT LIMITED TO, RETURN ON ASSETS, CAPITAL, EQUITY, OR
SALES), (21) PRODUCTIVITY RATIOS, (22) OPERATING INCOME, (23) NET OPERATING
INCOME, (24) NET OPERATING PROFIT, (25) EARNINGS BEFORE OR AFTER INTEREST,
TAXES, DEPRECIATION, AND/OR AMORTIZATION, (26) ECONOMIC VALUE ADDED, (27) MARKET
SHARE, (28) CUSTOMER SATISFACTION, (29) JOINT VENTURES, CORPORATE PARTNERSHIPS
AND STRATEGIC ALLIANCES, (30) SPIN-OFFS, SPLIT UPS AND THE LIKE, (31)
REORGANIZATIONS, (32) STRATEGIC INVESTMENTS OR RECAPITALIZATIONS,
RESTRUCTURINGS, FINANCINGS (ISSUANCE OF DEBT OR EQUITY) OR REFINANCINGS, (33)
ACQUISITIONS OR DIVESTITURES, (34) ORGANIZATIONAL REALIGNMENTS, (35)
INFRASTRUCTURE CHANGES, (36) ASSETS AND (37) DEBT REDUCTION. THE PERFORMANCE
MEASURES AND PERFORMANCE GOALS MAY DIFFER FROM PARTICIPANT TO PARTICIPANT AND
FROM AWARD TO AWARD. ANY CRITERIA USED MAY BE MEASURED, AS APPLICABLE, (A) IN
ABSOLUTE TERMS, (B) IN RELATIVE TERMS (INCLUDING, BUT NOT LIMITED TO, PASSAGE OF
TIME AND/OR AGAINST ANOTHER COMPANY OR COMPANIES), (C) ON A PER-SHARE BASIS,
(D) AGAINST THE PERFORMANCE OF THE COMPANY AS A WHOLE OR A SEGMENT OF THE
COMPANY AND/OR (E) ON A PRE-TAX OR AFTER-TAX BASIS.  PARTIAL ACHIEVEMENT OF THE
SPECIFIED CRITERIA MAY RESULT IN A PAYMENT OR VESTING CORRESPONDING TO THE
DEGREE OF ACHIEVEMENT AS SPECIFIED IN THE APPLICABLE AWARD AGREEMENT.

 

(II)           PERFORMANCE TARGETS. PERFORMANCE TARGETS MAY INCLUDE A MINIMUM,
MAXIMUM, TARGET LEVEL AND INTERMEDIATE LEVELS OF PERFORMANCE, WITH THE FINAL
VALUE OF A PERFORMANCE AWARD DETERMINED UNDER THE APPLICABLE PERFORMANCE AWARD
FORMULA BY THE LEVEL ATTAINED DURING THE APPLICABLE PERFORMANCE PERIOD. A
PERFORMANCE TARGET MAY BE STATED AS AN ABSOLUTE VALUE OR AS A VALUE DETERMINED
RELATIVE TO A STANDARD SELECTED BY THE COMMITTEE.

 

(III)          ADJUSTMENTS. TO THE EXTENT COMPLIANT WITH SECTION 162(M) OF THE
CODE, AT THE TIME OF THE GRANT OF ANY PERFORMANCE AWARD, THE COMMITTEE IS
AUTHORIZED TO DETERMINE WHETHER, WHEN CALCULATING THE ATTAINMENT OF PERFORMANCE
GOALS FOR A PERFORMANCE PERIOD: (I) TO EXCLUDE RESTRUCTURING AND/OR OTHER
NONRECURRING CHARGES; (II) TO EXCLUDE EXCHANGE RATE EFFECTS, AS APPLICABLE, FOR
NON-U.S. DOLLAR DENOMINATED NET SALES AND OPERATING EARNINGS; (III) TO EXCLUDE
THE EFFECTS OF CHANGES TO GENERALLY ACCEPTED ACCOUNTING STANDARDS REQUIRED BY
THE FINANCIAL ACCOUNTING STANDARDS BOARD; (IV) TO EXCLUDE THE EFFECTS OF ANY
STATUTORY ADJUSTMENTS TO CORPORATE TAX RATES; (V) TO EXCLUDE THE EFFECTS OF ANY
“EXTRAORDINARY ITEMS” AS DETERMINED UNDER GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES; AND/OR (VI) TO MAKE ADJUSTMENTS FOR THE PURPOSE OF PROVIDING A
CONSISTENT BASIS FROM PERIOD TO PERIOD FOR THE CALCULATION OF PERFORMANCE
MEASURES IN ORDER TO PREVENT THE DILUTION OR ENLARGEMENT OF THE PARTICIPANT’S
RIGHTS WITH RESPECT TO A PERFORMANCE AWARD.

 


A-24

--------------------------------------------------------------------------------


 


(E)           SETTLEMENT OF PERFORMANCE AWARDS.

 

(I)            DETERMINATION OF FINAL VALUE. AS SOON AS PRACTICABLE FOLLOWING
THE COMPLETION OF THE PERFORMANCE PERIOD APPLICABLE TO A PERFORMANCE AWARD, THE
COMMITTEE SHALL CERTIFY IN WRITING THE EXTENT TO WHICH THE APPLICABLE
PERFORMANCE GOALS HAVE BEEN ATTAINED AND THE RESULTING FINAL VALUE OF THE AWARD
EARNED BY THE PARTICIPANT AND TO BE PAID UPON ITS SETTLEMENT IN ACCORDANCE WITH
THE APPLICABLE PERFORMANCE AWARD FORMULA.

 

(II)           DISCRETIONARY ADJUSTMENT OF AWARD FORMULA. IN ITS DISCRETION, THE
COMMITTEE MAY, EITHER AT THE TIME IT GRANTS A PERFORMANCE AWARD OR AT ANY TIME
THEREAFTER, PROVIDE FOR THE POSITIVE OR NEGATIVE ADJUSTMENT OF THE PERFORMANCE
AWARD FORMULA APPLICABLE TO A PERFORMANCE AWARD GRANTED TO ANY PARTICIPANT WHO
IS NOT A COVERED EMPLOYEE TO REFLECT SUCH PARTICIPANT’S INDIVIDUAL PERFORMANCE
IN HIS OR HER POSITION WITH THE COMPANY OR SUCH OTHER FACTORS AS THE COMMITTEE
MAY DETERMINE. IF PERMITTED UNDER A COVERED EMPLOYEE’S AWARD AGREEMENT, THE
COMMITTEE SHALL HAVE THE DISCRETION, ON THE BASIS OF SUCH CRITERIA AS MAY BE
ESTABLISHED BY THE COMMITTEE, TO REDUCE SOME OR ALL OF THE VALUE OF THE
PERFORMANCE AWARD THAT WOULD OTHERWISE BE PAID TO THE COVERED EMPLOYEE UPON ITS
SETTLEMENT NOTWITHSTANDING THE ATTAINMENT OF ANY PERFORMANCE GOAL AND THE
RESULTING VALUE OF THE PERFORMANCE AWARD DETERMINED IN ACCORDANCE WITH THE
PERFORMANCE AWARD FORMULA. NO SUCH REDUCTION MAY RESULT IN AN INCREASE IN THE
AMOUNT PAYABLE UPON SETTLEMENT OF ANOTHER PARTICIPANT’S PERFORMANCE AWARD.

 

(III)          EFFECT OF LEAVES OF ABSENCE. UNLESS OTHERWISE REQUIRED BY LAW,
PAYMENT OF THE FINAL VALUE, IF ANY, OF A PERFORMANCE AWARD HELD BY A PARTICIPANT
WHO HAS TAKEN IN EXCESS OF THIRTY (30) DAYS IN LEAVES OF ABSENCE DURING A
PERFORMANCE PERIOD SHALL BE PRORATED ON THE BASIS OF THE NUMBER OF DAYS OF THE
PARTICIPANT’S SERVICE DURING THE PERFORMANCE PERIOD DURING WHICH THE PARTICIPANT
WAS NOT ON A LEAVE OF ABSENCE.

 

(IV)          NOTICE TO PARTICIPANTS. AS SOON AS PRACTICABLE FOLLOWING THE
COMMITTEE’S DETERMINATION AND CERTIFICATION IN ACCORDANCE WITH SECTIONS
10(E)(I) AND (II), THE COMPANY SHALL NOTIFY EACH PARTICIPANT OF THE
DETERMINATION OF THE COMMITTEE.

 

(V)           PAYMENT IN SETTLEMENT OF PERFORMANCE AWARDS. AS SOON AS
PRACTICABLE FOLLOWING THE COMMITTEE’S DETERMINATION AND CERTIFICATION IN
ACCORDANCE WITH SECTIONS 10(E)(I) AND (II), AND IN NO EVENT LATER THAN THE DATE
REQUIRED BY SECTION 409A OF THE CODE TO AVOID A PAYMENT OF DEFERRED
COMPENSATION, PAYMENT SHALL BE MADE TO EACH ELIGIBLE PARTICIPANT (OR SUCH
PARTICIPANT’S LEGAL REPRESENTATIVE OR OTHER PERSON WHO ACQUIRED THE RIGHT TO
RECEIVE SUCH PAYMENT BY REASON OF THE PARTICIPANT’S DEATH) OF THE FINAL VALUE OF
THE PARTICIPANT’S PERFORMANCE AWARD. PAYMENT OF SUCH AMOUNT SHALL BE MADE IN
CASH, SHARES OF STOCK, OR A COMBINATION THEREOF AS DETERMINED BY THE COMMITTEE.
UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT EVIDENCING A PERFORMANCE AWARD,
PAYMENT SHALL BE MADE IN A LUMP SUM. SUBJECT TO SECTION 409A OF THE CODE, AN
AWARD AGREEMENT MAY PROVIDE FOR DEFERRED PAYMENT IN A LUMP SUM OR

 

A-25

--------------------------------------------------------------------------------


 

IN INSTALLMENTS. IF ANY PAYMENT IS TO BE MADE ON A DEFERRED BASIS, THE COMMITTEE
MAY, BUT SHALL NOT BE OBLIGATED TO, PROVIDE FOR THE PAYMENT DURING THE DEFERRAL
PERIOD OF DIVIDEND EQUIVALENTS OR INTEREST.

 

(VI)          PROVISIONS APPLICABLE TO PAYMENT IN SHARES. IF PAYMENT IS TO BE
MADE IN SHARES OF STOCK, THE NUMBER OF SUCH SHARES SHALL BE DETERMINED BY
DIVIDING THE FINAL VALUE OF THE PERFORMANCE AWARD BY THE VALUE OF A SHARE OF
STOCK DETERMINED BY THE METHOD SPECIFIED IN THE AWARD AGREEMENT. SUCH METHODS
MAY INCLUDE, WITHOUT LIMITATION, THE CLOSING MARKET PRICE ON A SPECIFIED DATE
(SUCH AS THE SETTLEMENT DATE) OR AN AVERAGE OF MARKET PRICES OVER A SERIES OF
TRADING DAYS. SHARES OF STOCK ISSUED IN PAYMENT OF ANY PERFORMANCE AWARD MAY BE
FULLY VESTED AND FREELY TRANSFERABLE SHARES OR MAY BE SHARES OF STOCK SUBJECT TO
VESTING CONDITIONS DETERMINED BY THE COMMITTEE.

 


(F)            VOTING RIGHTS; DIVIDEND EQUIVALENT RIGHTS AND DISTRIBUTIONS.
PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO SHARES OF STOCK
REPRESENTED BY PERFORMANCE SHARE AWARDS UNTIL THE DATE OF THE ISSUANCE OF SUCH
SHARES, IF ANY (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE
COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY). HOWEVER, THE
COMMITTEE, IN ITS DISCRETION, MAY PROVIDE IN THE AWARD AGREEMENT EVIDENCING ANY
PERFORMANCE SHARE AWARD THAT THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE
DIVIDEND EQUIVALENTS WITH RESPECT TO THE PAYMENT OF CASH DIVIDENDS ON STOCK
HAVING A RECORD DATE PRIOR TO THE DATE ON WHICH THE PERFORMANCE SHARES ARE
SETTLED OR FORFEITED. SUCH DIVIDEND EQUIVALENTS, IF ANY, SHALL BE CREDITED TO
THE PARTICIPANT IN THE FORM OF ADDITIONAL WHOLE PERFORMANCE SHARES AS OF THE
DATE OF PAYMENT OF SUCH CASH DIVIDENDS ON STOCK. THE NUMBER OF ADDITIONAL
PERFORMANCE SHARES (ROUNDED TO THE NEAREST WHOLE NUMBER) TO BE SO CREDITED SHALL
BE DETERMINED BY DIVIDING (X) THE AMOUNT OF CASH DIVIDENDS PAID ON SUCH DATE
WITH RESPECT TO THE NUMBER OF SHARES OF STOCK REPRESENTED BY THE PERFORMANCE
SHARES PREVIOUSLY CREDITED TO THE PARTICIPANT BY (Y) THE FAIR MARKET VALUE PER
SHARE OF STOCK ON SUCH DATE. DIVIDEND EQUIVALENTS MAY BE PAID CURRENTLY OR MAY
BE ACCUMULATED AND PAID TO THE EXTENT THAT PERFORMANCE SHARES BECOME
NON-FORFEITABLE, AS DETERMINED BY THE COMMITTEE. SETTLEMENT OF DIVIDEND
EQUIVALENTS MAY BE MADE IN CASH, SHARES OF STOCK, OR A COMBINATION THEREOF AS
DETERMINED BY THE COMMITTEE, AND MAY BE PAID ON THE SAME BASIS AS SETTLEMENT OF
THE RELATED PERFORMANCE SHARE AS PROVIDED IN SECTION 10(E). DIVIDEND EQUIVALENTS
SHALL NOT BE PAID WITH RESPECT TO PERFORMANCE UNITS. IN THE EVENT OF A DIVIDEND
OR DISTRIBUTION PAID IN SHARES OF STOCK OR ANY OTHER ADJUSTMENT MADE UPON A
CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY AS DESCRIBED IN SECTION 4(C),
APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE PARTICIPANT’S PERFORMANCE SHARE
AWARD SO THAT IT REPRESENTS THE RIGHT TO RECEIVE UPON SETTLEMENT ANY AND ALL
NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY (OTHER THAN NORMAL
CASH DIVIDENDS) TO WHICH THE PARTICIPANT WOULD ENTITLED BY REASON OF THE SHARES
OF STOCK ISSUABLE UPON SETTLEMENT OF THE PERFORMANCE SHARE AWARD, AND ALL SUCH
NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY SHALL BE IMMEDIATELY
SUBJECT TO THE SAME PERFORMANCE GOALS AS ARE APPLICABLE TO THE AWARD.


 


(G)           EFFECT OF TERMINATION OF SERVICE. UNLESS RELATED TO DEATH,
DISABILITY, RETIREMENT (IF IN COMPLIANCE WITH SECTION 162(M) OF THE CODE) OR
CHANGE IN CONTROL AND (I) OTHERWISE PROVIDED BY THE COMMITTEE IN THE GRANT OF A
PERFORMANCE AWARD AND SET FORTH IN THE AWARD AGREEMENT OR (II) DETERMINED BY THE
COMMITTEE IN ITS SOLE DISCRETION AFTER THE DATE OF

 

A-26

--------------------------------------------------------------------------------


 


GRANT, THE EFFECT OF A PARTICIPANT’S TERMINATION OF SERVICE ON THE PERFORMANCE
AWARD SHALL BE AS FOLLOWS:


 

(I)             TERMINATION FOR CAUSE AND VOLUNTARY TERMINATION OF SERVICE BY
PARTICIPANT. IF A PARTICIPANT’S SERVICE TERMINATES FOR REASON OF CAUSE OR
VOLUNTARY TERMINATION BEFORE THE COMPLETION OF THE PERFORMANCE PERIOD APPLICABLE
TO THE PERFORMANCE AWARD, SUCH AWARD SHALL BE FORFEITED IN ITS ENTIRETY.

 

(II)            OTHER TERMINATION OF SERVICE. IF THE PARTICIPANT’S SERVICE
TERMINATES FOR ANY REASON EXCEPT FOR CAUSE OR VOLUNTARY TERMINATION BEFORE THE
COMPLETION OF THE PERFORMANCE PERIOD APPLICABLE TO THE PERFORMANCE AWARD, THE
FINAL VALUE OF THE PARTICIPANT’S PERFORMANCE AWARD SHALL BE DETERMINED BY THE
EXTENT TO WHICH THE APPLICABLE PERFORMANCE GOALS HAVE BEEN ATTAINED WITH RESPECT
TO THE ENTIRE PERFORMANCE PERIOD AND SHALL BE PRORATED BASED ON THE NUMBER OF
MONTHS OF THE PARTICIPANT’S SERVICE DURING THE PERFORMANCE PERIOD. PAYMENT SHALL
BE MADE FOLLOWING THE END OF THE PERFORMANCE PERIOD IN ANY MANNER PERMITTED BY
SECTION 10(E).

 


(H)           NONTRANSFERABILITY OF PERFORMANCE AWARDS. PRIOR TO SETTLEMENT IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN, NO PERFORMANCE AWARD SHALL BE
SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE, TRANSFER,
ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE PARTICIPANT
OR THE PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION. ALL RIGHTS WITH RESPECT TO A PERFORMANCE AWARD GRANTED
TO A PARTICIPANT HEREUNDER SHALL BE EXERCISABLE DURING HIS OR HER LIFETIME ONLY
BY SUCH PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.


 


SECTION 11.            DEFERRED STOCK AWARDS.


 


(A)           STOCK AND ADMINISTRATION. SUBJECT TO THE REQUIREMENTS OF
SECTION 409A OF THE CODE, DEFERRED STOCK AWARDS OF THE RIGHT TO RECEIVE STOCK
THAT IS NOT TO BE DISTRIBUTED TO THE PARTICIPANT UNTIL AFTER A SPECIFIED
DEFERRAL PERIOD MAY BE MADE EITHER ALONE OR IN ADDITION TO OPTIONS, RESTRICTED
STOCK, OR OTHER AWARDS GRANTED UNDER THE PLAN. THE COMMITTEE SHALL DETERMINE THE
PARTICIPANTS TO WHOM, AND THE TIME OR TIMES AT WHICH, DEFERRED STOCK AWARDS
SHALL BE AWARDED, THE NUMBER OF SHARES OF STOCK TO BE AWARDED TO ANY
PARTICIPANT, THE DURATION OF THE PERIOD (THE “DEFERRAL PERIOD”) DURING WHICH,
AND THE CONDITIONS UNDER WHICH, RECEIPT OF THE STOCK WILL BE DEFERRED, AND THE
TERMS AND CONDITIONS OF THE DEFERRED STOCK AWARD IN ADDITION TO THOSE CONTAINED
IN SUBSECTION (B) OF THIS SECTION 11.  IN ITS SOLE DISCRETION, THE COMMITTEE MAY
PROVIDE FOR A MINIMUM PAYMENT AT THE END OF THE APPLICABLE DEFERRAL PERIOD BASED
ON A STATED PERCENTAGE OF THE FAIR MARKET VALUE ON THE DATE OF GRANT OF THE
NUMBER OF SHARES OF STOCK COVERED BY A DEFERRED STOCK AWARD.  DEFERRED STOCK
AWARDS MAY ALSO BE GRANTED UPON THE COMPLETION OF A SPECIFIED PERFORMANCE PERIOD
OR UPON SUCH CONDITIONS AS THE COMMITTEE SHALL DETERMINE, INCLUDING, WITHOUT
LIMITATION, UPON THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS DESCRIBED IN
SECTION 10(D).  IF EITHER THE GRANT OF A DEFERRED STOCK AWARD OR OTHER
CONDITIONS WITH RESPECT TO SUCH AWARD IS TO BE CONTINGENT UPON THE ATTAINMENT OF
ONE OR MORE PERFORMANCE GOALS, THE COMMITTEE SHALL FOLLOW PROCEDURES

 

A-27

--------------------------------------------------------------------------------


 


SUBSTANTIALLY EQUIVALENT TO THOSE SET FORTH IN SECTIONS 10(C) THROUGH 10(E), AS
APPLICABLE.  THE PROVISIONS OF DEFERRED STOCK AWARDS NEED NOT BE THE SAME WITH
RESPECT TO EACH RECIPIENT.


 


NOTWITHSTANDING THE FOREGOING, OR ANY OTHER PROVISION OF THE PLAN, ANY DEFERRED
STOCK AWARDS WHICH VEST ON THE BASIS OF THE PARTICIPANT’S CONTINUOUS SERVICE
WITH THE COMPANY OR ANY PARTICIPATING COMPANY SHALL NOT PROVIDE FOR VESTING
WHICH IS ANY MORE RAPID THAN ANNUAL PRO RATA VESTING OVER A THREE-YEAR PERIOD
AND ANY DEFERRED STOCK AWARDS WHICH PROVIDE FOR VESTING UPON THE ATTAINMENT OF
PERFORMANCE GOALS SHALL PROVIDE FOR A PERFORMANCE PERIOD OF AT LEAST 12 MONTHS;
PROVIDED, HOWEVER, THAT UP TO 10% OF THE AUTHORIZED SHARES UNDER THIS PLAN MAY
BE SUBJECT TO FULL VALUE AWARDS WHICH DO NOT MEET THESE VESTING GUIDELINES.


 


(B)           TERMS AND CONDITIONS. DEFERRED STOCK AWARDS MADE PURSUANT TO THIS
SECTION 11 SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 

(I)             SUBJECT TO THE PROVISIONS OF THE PLAN, THE SHARES OF STOCK TO BE
ISSUED PURSUANT TO A DEFERRED STOCK AWARD MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED DURING THE DEFERRAL PERIOD OR
ELECTIVE DEFERRAL PERIOD (DEFINED BELOW), WHERE APPLICABLE, AND MAY BE SUBJECT
TO A RISK OF FORFEITURE DURING ALL OR SUCH PORTION OF THE DEFERRAL PERIOD AS
SHALL BE SPECIFIED BY THE COMMITTEE. AT THE EXPIRATION OF THE DEFERRAL PERIOD
AND ELECTIVE DEFERRAL PERIOD, SHARE CERTIFICATES SHALL BE DELIVERED TO THE
PARTICIPANT, OR THE PARTICIPANT’S LEGAL REPRESENTATIVE, REPRESENTING THE NUMBER
OF SHARES COVERED BY THE DEFERRED STOCK AWARD.

 

(II)            AMOUNTS EQUAL TO ANY DIVIDENDS DECLARED DURING THE DEFERRAL
PERIOD WITH RESPECT TO THE NUMBER OF SHARES OF STOCK COVERED BY A DEFERRED STOCK
AWARD WILL BE PAID TO THE PARTICIPANT CURRENTLY, OR DEFERRED AND DEEMED TO BE
REINVESTED IN ADDITIONAL DEFERRED STOCK OR OTHERWISE REINVESTED, AS DETERMINED
AT THE TIME OF THE DEFERRED STOCK AWARD BY THE COMMITTEE, IN ITS SOLE
DISCRETION.

 

(III)           SUBJECT TO THE PROVISIONS OF SUBSECTION (B)(IV) OF THIS
SECTION 11, UPON TERMINATION OF THE SERVICE FOR ANY REASON DURING THE DEFERRAL
PERIOD FOR A GIVEN DEFERRED STOCK AWARD, THE STOCK SUBJECT TO SUCH DEFERRED
STOCK AWARD SHALL BE FORFEITED BY THE PARTICIPANT.

 

(IV)           IN THE EVENT OF THE PARTICIPANT’S DISABILITY, DEATH OR RETIREMENT
DURING THE DEFERRAL PERIOD (OR ELECTIVE DEFERRAL PERIOD, WHERE APPLICABLE), THE
COMMITTEE MAY, IN ITS SOLE DISCRETION, WHEN IT FINDS THAT A WAIVER WOULD BE IN
THE BEST INTERESTS OF THE COMPANY, WAIVE IN WHOLE OR IN PART ANY OR ALL OF THE
REMAINING DEFERRAL LIMITATIONS IMPOSED HEREUNDER WITH RESPECT TO ANY OR ALL OF
THE PARTICIPANT’S DEFERRED STOCK AWARD; PROVIDED, HOWEVER, THAT IF SUCH DEFERRED
STOCK AWARD IS SUBJECT TO SECTION 409A OF THE CODE, SUCH WAIVER MAY ONLY OCCUR
IN THE EVENT OF THE PARTICIPANT’S DISABILITY OR DEATH, OR UPON THE OCCURRENCE OF
AN UNFORESEEABLE EMERGENCY (AS SUCH TERM IS DEFINED UNDER SECTION 409A OF THE
CODE AND TREASURY REGULATIONS THEREUNDER) AND (II) THE AWARD AGREEMENT
EVIDENCING SUCH DEFERRED STOCK AWARD MUST PROVIDE FOR

 

A-28

--------------------------------------------------------------------------------


 

SUCH WAIVER AT THE TIME OF GRANT OF SUCH DEFERRED STOCK AWARD.  ANYTHING IN THE
PLAN TO THE CONTRARY NOTWITHSTANDING, UPON THE OCCURRENCE OF A CHANGE IN
CONTROL, THE DEFERRAL PERIOD AND THE ELECTIVE DEFERRAL PERIOD WITH RESPECT TO
EACH DEFERRED STOCK AWARD SHALL EXPIRE IMMEDIATELY AND ALL SHARE CERTIFICATES
RELATING TO SUCH DEFERRED STOCK AWARD SHALL BE DELIVERED TO EACH PARTICIPANT OR
THE PARTICIPANT’S LEGAL REPRESENTATIVE; PROVIDED, HOWEVER, THAT IF SUCH AWARD IS
SUBJECT TO SECTION 409A OF THE CODE, (I) SUCH DELIVERY SHALL ONLY OCCUR IF THE
CHANGE IN CONTROL IS DEEMED TO BE A CHANGE IN THE OWNERSHIP OF THE COMPANY, A
CHANGE IN EFFECTIVE CONTROL OF THE COMPANY, OR A CHANGE IN THE OWNERSHIP OF A
SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY (AS SUCH TERMS ARE DEFINED
UNDER SECTION 409A OF THE CODE AND TREASURY REGULATIONS THEREUNDER) AND (II) THE
AWARD AGREEMENT EVIDENCING SUCH DEFERRED STOCK AWARD MUST PROVIDE FOR SUCH
DELIVERY AT THE TIME OF GRANT OF SUCH DEFERRED STOCK AWARD.

 

(V)           SUBJECT TO SECTION 409A OF THE CODE, PRIOR TO COMPLETION OF THE
DEFERRAL PERIOD, A PARTICIPANT MAY ELECT TO DEFER FURTHER THE RECEIPT OF THE
DEFERRED STOCK AWARD FOR A SPECIFIED PERIOD OR UNTIL A SPECIFIED EVENT (THE
“ELECTIVE DEFERRED PERIOD”), SUBJECT IN EACH CASE TO THE APPROVAL OF THE
COMMITTEE AND UNDER SUCH TERMS AS ARE DETERMINED BY THE COMMITTEE, ALL IN ITS
SOLE DISCRETION.

 

(VI)          EACH DEFERRED STOCK AWARD SHALL BE CONFIRMED BY AN AWARD AGREEMENT
OR OTHER INSTRUMENT EXECUTED BY THE COMMITTEE AND BY THE PARTICIPANT.

 


SECTION 12.            OTHER STOCK-BASED AWARDS.


 


(A)           STOCK AND ADMINISTRATION. SUBJECT TO THE REQUIREMENTS OF
SECTION 409A OF THE CODE, OTHER STOCK-BASED AWARDS MAY BE GRANTED EITHER ALONE
OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THE PLAN. SUBJECT TO THE PROVISIONS
OF THE PLAN, THE COMMITTEE SHALL HAVE SOLE AND COMPLETE AUTHORITY TO DETERMINE
THE PARTICIPANTS TO WHOM AND THE TIME OR TIMES AT WHICH SUCH OTHER STOCK-BASED
AWARDS SHALL BE MADE, THE NUMBER OF SHARES OF THE STOCK TO BE AWARDED PURSUANT
TO SUCH OTHER STOCK-BASED AWARDS AND ALL OTHER CONDITIONS OF THE OTHER
STOCK-BASED AWARDS.  OTHER STOCK-BASED AWARDS MAY ALSO BE GRANTED UPON THE
COMPLETION OF A SPECIFIED PERFORMANCE PERIOD OR UPON SUCH CONDITIONS AS THE
COMMITTEE SHALL DETERMINE, INCLUDING, WITHOUT LIMITATION, UPON THE ATTAINMENT OF
ONE OR MORE PERFORMANCE GOALS DESCRIBED IN SECTION 10(D).  IF EITHER THE GRANT
OF A OTHER STOCK-BASED AWARD OR OTHER CONDITIONS WITH RESPECT TO SUCH AWARD IS
TO BE CONTINGENT UPON THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS, THE
COMMITTEE SHALL FOLLOW PROCEDURES SUBSTANTIALLY EQUIVALENT TO THOSE SET FORTH IN
SECTIONS 10(C) THROUGH 10(E), AS APPLICABLE.  THE PROVISIONS OF OTHER
STOCK-BASED AWARDS NEED NOT BE THE SAME WITH RESPECT TO EACH RECIPIENT.


 


NOTWITHSTANDING THE FOREGOING, OR ANY OTHER PROVISION OF THE PLAN, ANY OTHER
STOCK-BASED AWARDS WHICH VEST ON THE BASIS OF THE PARTICIPANT’S CONTINUOUS
SERVICE WITH THE COMPANY OR ANY PARTICIPATING COMPANY SHALL NOT PROVIDE FOR
VESTING WHICH IS ANY MORE RAPID THAN ANNUAL PRO RATA VESTING OVER A THREE-YEAR
PERIOD AND ANY OTHER STOCK-BASED AWARDS WHICH PROVIDE FOR VESTING UPON THE
ATTAINMENT OF PERFORMANCE GOALS SHALL PROVIDE FOR A PERFORMANCE

 

A-29

--------------------------------------------------------------------------------


 


PERIOD OF AT LEAST 12 MONTHS; PROVIDED, HOWEVER, THAT UP TO 10% OF THE
AUTHORIZED SHARES UNDER THIS PLAN MAY BE SUBJECT TO FULL VALUE AWARDS WHICH DO
NOT MEET THESE VESTING GUIDELINES.


 


(B)           TERMS AND CONDITIONS. OTHER STOCK-BASED AWARDS MADE PURSUANT TO
THIS SECTION 12 SHALL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 

(I)             SUBJECT TO THE PROVISIONS OF THIS PLAN, SHARES OR INTERESTS IN
SHARES SUBJECT TO OTHER STOCK-BASED AWARDS MADE UNDER THIS SECTION 12 MAY NOT BE
SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED PRIOR TO THE DATE
ON WHICH THE SHARES ARE ISSUED, OR, IF LATER, THE DATE ON WHICH ANY APPLICABLE
RESTRICTION, PERFORMANCE OR DEFERRAL PERIOD LAPSES.

 

(II)            SUBJECT TO THE PROVISIONS OF THIS PLAN AND THE OTHER STOCK-BASED
AWARD AGREEMENT, THE RECIPIENTS OF OTHER STOCK-BASED AWARDS UNDER THIS
SECTION 12 SHALL BE ENTITLED TO RECEIVE, CURRENTLY OR ON A DEFERRED BASIS,
INTEREST OR DIVIDENDS OR INTEREST OR DIVIDEND EQUIVALENTS WITH RESPECT TO THE
NUMBER OF SHARES OR INTERESTS THEREIN COVERED BY THE OTHER STOCK-BASED AWARDS,
AS DETERMINED AT THE TIME OF GRANT OF THE OTHER STOCK-BASED AWARDS BY THE
COMMITTEE, IN ITS SOLE DISCRETION, AND THE COMMITTEE MAY PROVIDE THAT SUCH
AMOUNTS (IF ANY) SHALL BE DEEMED TO HAVE BEEN REINVESTED IN ADDITIONAL STOCK OR
OTHERWISE REINVESTED.

 

(III)           ANY OTHER STOCK-BASED AWARDS GRANTED UNDER THIS SECTION 12 AND
ANY STOCK COVERED BY ANY SUCH OTHER STOCK-BASED AWARD MAY BE FORFEITED TO THE
EXTENT SO PROVIDED IN THE OTHER STOCK-BASED AWARD AGREEMENT, AS DETERMINED BY
THE COMMITTEE, IN ITS SOLE DISCRETION.

 

(IV)          IN THE EVENT OF THE PARTICIPANT’S DISABILITY, DEATH OR RETIREMENT,
THE COMMITTEE MAY, IN ITS SOLE DISCRETION, WAIVE IN WHOLE OR IN PART ANY OR ALL
OF THE REMAINING LIMITATIONS IMPOSED HEREUNDER (IF ANY) WITH RESPECT TO ANY OR
ALL OTHER STOCK-BASED AWARDS; PROVIDED, HOWEVER, THAT IF SUCH OTHER STOCK-BASED
AWARDS ARE SUBJECT TO SECTION 409A OF THE CODE, SUCH WAIVER MAY ONLY OCCUR IN
THE EVENT OF THE PARTICIPANT’S DISABILITY OR DEATH, OR UPON THE OCCURRENCE OF AN
UNFORESEEABLE EMERGENCY (AS SUCH TERM IS DEFINED UNDER SECTION 409A OF THE CODE
AND TREASURY REGULATIONS THEREUNDER) AND (II) THE AWARD AGREEMENT EVIDENCING
SUCH OTHER STOCK-BASED AWARDS MUST PROVIDE FOR SUCH WAIVER AT THE TIME OF GRANT
OF SUCH OTHER STOCK-BASED AWARDS. ANYTHING IN THE PLAN TO THE CONTRARY
NOTWITHSTANDING, UPON THE OCCURRENCE OF A CHANGE IN CONTROL, ANY LIMITATIONS
IMPOSED WITH RESPECT TO ANY OTHER STOCK-BASED AWARD UNDER THIS SECTION 12,
INCLUDING ANY PROVISION PROVIDING FOR THE FORFEITURE OF ANY OTHER STOCK-BASED
AWARD UNDER ANY CIRCUMSTANCE, SHALL TERMINATE IMMEDIATELY AND THE NUMBER OF
SHARES OF OR INTERESTS IN THE STOCK SUBJECT TO SUCH OTHER STOCK-BASED AWARD
SHALL BE DELIVERED TO THE PARTICIPANT (OR, IN THE CASE OF AN OTHER STOCK-BASED
AWARD WITH RESPECT TO WHICH SUCH NUMBER IS NOT DETERMINABLE, SUCH NUMBER OF
SHARES OF OR INTERESTS IN THE STOCK AS IS DETERMINED BY THE COMMITTEE AND SET
FORTH IN THE TERMS OF SUCH OTHER STOCK-BASED AWARD); PROVIDED, HOWEVER, THAT IF
SUCH OTHER STOCK-BASED AWARD IS SUBJECT TO SECTION 409A

 

A-30

--------------------------------------------------------------------------------


 

OF THE CODE, (I) SUCH DELIVERY SHALL ONLY OCCUR IF THE CHANGE IN CONTROL IS
DEEMED TO BE A CHANGE IN THE OWNERSHIP OF THE COMPANY, A CHANGE IN EFFECTIVE
CONTROL OF THE COMPANY, OR A CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF
THE ASSETS OF THE COMPANY (AS SUCH TERMS ARE DEFINED UNDER SECTION 409A OF THE
CODE AND TREASURY REGULATIONS THEREUNDER) AND (II) THE AWARD AGREEMENT
EVIDENCING SUCH OTHER STOCK-BASED AWARD MUST PROVIDE FOR SUCH DELIVERY AT THE
TIME OF GRANT OF SUCH OTHER STOCK-BASED AWARD.

 

(V)           EACH OTHER STOCK-BASED AWARD UNDER THIS SECTION 12 SHALL BE
CONFIRMED BY AN AGREEMENT OR OTHER INSTRUMENT EXECUTED BY THE COMPANY AND BY THE
PARTICIPANT.

 

(VI)          THE STOCK OR INTERESTS THEREIN (INCLUDING SECURITIES CONVERTIBLE
INTO THE STOCK) PAID OR AWARDED ON A BONUS BASIS UNDER THIS SECTION 12 SHALL BE
ISSUED FOR NO CASH CONSIDERATION; THE STOCK OR INTERESTS THEREIN (INCLUDING
SECURITIES CONVERTIBLE INTO THE STOCK) PURCHASED PURSUANT TO A PURCHASE RIGHT
AWARDED UNDER THIS SECTION 12 SHALL BE PRICED AT LEAST AT 50% OF THE FAIR MARKET
VALUE OF THE STOCK ON THE DATE OF GRANT.

 

(VII)         THE COMMITTEE, IN ITS SOLE DISCRETION, MAY IMPOSE SUCH
RESTRICTIONS ON THE TRANSFERABILITY OF OTHER STOCK-BASED AWARDS AS IT DEEMS
APPROPRIATE. ANY SUCH RESTRICTIONS SHALL BE SET FORTH IN THE WRITTEN AGREEMENT
BETWEEN THE COMPANY AND THE PARTICIPANT WITH RESPECT TO SUCH AWARD.

 

(VIII)        EACH OTHER STOCK-BASED AWARD TO AN INSIDER UNDER THIS SECTION 12
SHALL BE SUBJECT TO ALL OF THE LIMITATIONS AND QUALIFICATIONS THAT MAY BE
REQUIRED BY SECTION 16 OF THE EXCHANGE ACT AND ALL OF THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.

 


SECTION 13.            DEFERRED COMPENSATION AWARDS.


 


(A)           ESTABLISHMENT OF DEFERRED COMPENSATION AWARD PROGRAMS. THIS
SECTION 13 SHALL NOT BE EFFECTIVE UNLESS AND UNTIL THE COMMITTEE DETERMINES TO
ESTABLISH A PROGRAM PURSUANT TO THIS SECTION. THE COMMITTEE, IN ITS DISCRETION
AND UPON SUCH TERMS AND CONDITIONS AS IT MAY DETERMINE, AND SUBJECT TO THE
REQUIREMENTS OF SECTION 409A OF THE CODE, MAY ESTABLISH ONE OR MORE PROGRAMS
PURSUANT TO THE PLAN UNDER WHICH A PARTICIPANT DESIGNATED BY THE COMMITTEE WHO
IS AN INSIDER OR OTHERWISE AMONG A SELECT GROUP OF MANAGEMENT AND HIGHLY
COMPENSATED EMPLOYEES MAY IRREVOCABLY ELECT, PRIOR TO A DATE SPECIFIED BY THE
COMMITTEE, TO REDUCE SUCH PARTICIPANT’S COMPENSATION OTHERWISE PAYABLE IN CASH
(SUBJECT TO ANY MINIMUM OR MAXIMUM REDUCTIONS IMPOSED BY THE COMMITTEE) AND TO
BE GRANTED AUTOMATICALLY AT SUCH TIME OR TIMES AS SPECIFIED BY THE COMMITTEE ONE
OR MORE AWARDS OF RESTRICTED STOCK UNITS WITH RESPECT TO SUCH NUMBERS OF SHARES
OF STOCK AS DETERMINED IN ACCORDANCE WITH THE RULES OF THE PROGRAM ESTABLISHED
BY THE COMMITTEE AND HAVING SUCH OTHER TERMS AND CONDITIONS AS ESTABLISHED BY
THE COMMITTEE.


 


(B)           TERMS AND CONDITIONS OF DEFERRED COMPENSATION AWARDS. DEFERRED
COMPENSATION AWARDS GRANTED PURSUANT TO THIS SECTION 13 MAY BE EVIDENCED BY
AWARD

 

A-31

--------------------------------------------------------------------------------


 


AGREEMENTS IN SUCH FORM AS THE COMMITTEE SHALL FROM TIME TO TIME ESTABLISH.
DEFERRED COMPENSATION AWARDS MAY INCORPORATE ALL OR ANY OF THE TERMS OF THE PLAN
BY REFERENCE AND SHALL COMPLY WITH AND BE SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:


 


(C)           VESTING CONDITIONS. DEFERRED COMPENSATION AWARDS SHALL BE SUBJECT
TO SUCH VESTING CONDITIONS AS SHALL BE DETERMINED BY THE COMMITTEE. 
NOTWITHSTANDING THE FOREGOING, OR ANY OTHER PROVISION OF THE PLAN, ANY DEFERRED
COMPENSATION AWARDS WHICH VEST ON THE BASIS OF THE PARTICIPANT’S CONTINUOUS
SERVICE WITH THE COMPANY OR ANY PARTICIPATING COMPANY SHALL NOT PROVIDE FOR
VESTING WHICH IS ANY MORE RAPID THAN ANNUAL PRO RATA VESTING OVER A THREE-YEAR
PERIOD AND ANY DEFERRED COMPENSATION AWARDS WHICH PROVIDE FOR VESTING UPON THE
ATTAINMENT OF PERFORMANCE GOALS SHALL PROVIDE FOR A PERFORMANCE PERIOD OF AT
LEAST 12 MONTHS; PROVIDED, HOWEVER, THAT (I) UP TO 10% OF THE AUTHORIZED SHARES
UNDER THIS PLAN MAY BE SUBJECT TO FULL VALUE AWARDS WHICH DO NOT MEET THESE
VESTING GUIDELINES, (II) ANY RESTRICTED STOCK UNITS SUBJECT TO DEFERRED
COMPENSATION AWARDS THAT ARE GRANTED IN LIEU OF COMPENSATION THAT HAS BEEN
EARNED BY THE PARTICIPANT AND THAT IS OTHERWISE PAYABLE IN CASH SHALL NOT BE
SUBJECT TO THESE VESTING GUIDELINES, AND (III) THE VESTING OF ANY DEFERRED
COMPENSATION AWARDS MAY ACCELERATED IN THE EVENT OF DEATH, DISABILITY,
RETIREMENT OR CHANGE IN CONTROL.


 


(D)           TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS.


 

(I)             VOTING RIGHTS; DIVIDEND EQUIVALENT RIGHTS AND DISTRIBUTIONS.
PARTICIPANTS SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO SHARES OF STOCK
REPRESENTED BY RESTRICTED STOCK UNITS UNTIL THE DATE OF THE ISSUANCE OF SUCH
SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF
A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY). HOWEVER, A PARTICIPANT SHALL
BE ENTITLED TO RECEIVE DIVIDEND EQUIVALENTS WITH RESPECT TO THE PAYMENT OF CASH
DIVIDENDS ON STOCK HAVING A RECORD DATE PRIOR TO DATE ON WHICH RESTRICTED STOCK
UNITS HELD BY SUCH PARTICIPANT ARE SETTLED. SUCH DIVIDEND EQUIVALENTS SHALL BE
PAID BY CREDITING THE PARTICIPANT WITH ADDITIONAL WHOLE AND/OR FRACTIONAL
RESTRICTED STOCK UNITS AS OF THE DATE OF PAYMENT OF SUCH CASH DIVIDENDS ON
STOCK. THE METHOD OF DETERMINING THE NUMBER OF ADDITIONAL RESTRICTED STOCK UNITS
TO BE SO CREDITED SHALL BE SPECIFIED BY THE COMMITTEE AND SET FORTH IN THE AWARD
AGREEMENT. SUCH ADDITIONAL RESTRICTED STOCK UNITS SHALL BE SUBJECT TO THE SAME
TERMS AND CONDITIONS AND SHALL BE SETTLED IN THE SAME MANNER AND AT THE SAME
TIME (OR AS SOON THEREAFTER AS PRACTICABLE) AS THE RESTRICTED STOCK UNITS
ORIGINALLY GRANTED UNDER THE AWARD AGREEMENT. IN THE EVENT OF A DIVIDEND OR
DISTRIBUTION PAID IN SHARES OF STOCK OR ANY OTHER ADJUSTMENT MADE UPON A CHANGE
IN THE CAPITAL STRUCTURE OF THE COMPANY AS DESCRIBED IN SECTION 4(C),
APPROPRIATE ADJUSTMENTS SHALL BE MADE IN THE PARTICIPANT’S RESTRICTED STOCK
UNITS SO THAT THE PARTICIPANT RECEIVES UPON SETTLEMENT ANY AND ALL NEW,
SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER PROPERTY (OTHER THAN NORMAL CASH
DIVIDENDS) TO WHICH THE PARTICIPANT WOULD ENTITLED BY REASON OF THE SHARES OF
STOCK ISSUABLE UPON SETTLEMENT OF THE AWARD.

 

(II)            SETTLEMENT OF RESTRICTED STOCK UNITS. A PARTICIPANT ELECTING TO
RECEIVE AN AWARD OF RESTRICTED STOCK UNITS PURSUANT TO THIS SECTION 13, SHALL
SPECIFY AT THE TIME OF SUCH ELECTION A SETTLEMENT DATE WITH RESPECT TO SUCH

 

A-32

--------------------------------------------------------------------------------


 

AWARD. THE COMPANY SHALL ISSUE TO THE PARTICIPANT AS SOON AS PRACTICABLE
FOLLOWING THE EARLIER OF THE SETTLEMENT DATE ELECTED BY THE PARTICIPANT OR, IF
SO DETERMINED BY THE COMMITTEE, THE DATE OF TERMINATION OF THE PARTICIPANT’S
SERVICE OR THE DATE OF THE PARTICIPANT’S DEATH OR DISABILITY, A NUMBER OF WHOLE
SHARES OF STOCK EQUAL TO THE NUMBER OF WHOLE RESTRICTED STOCK UNITS GRANTED
UNDER THE AWARD AGREEMENT. SUCH SHARES OF STOCK SHALL BE FULLY VESTED, AND THE
PARTICIPANT SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL CONSIDERATION (OTHER
THAN APPLICABLE TAX WITHHOLDING) TO ACQUIRE SUCH SHARES. ANY FRACTIONAL
RESTRICTED STOCK UNITS SHALL BE SETTLED BY THE COMPANY BY PAYMENT IN CASH OF AN
AMOUNT EQUAL TO THE FAIR MARKET VALUE AS OF THE PAYMENT DATE OF SUCH FRACTIONAL
SHARE.

 

(III)           NONTRANSFERABILITY OF RESTRICTED STOCK UNITS. PRIOR TO THEIR
SETTLEMENT IN ACCORDANCE WITH THE PROVISION OF THE PLAN, NO RESTRICTED STOCK
UNIT SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE, EXCHANGE,
TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, OR GARNISHMENT BY CREDITORS OF THE
PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY, EXCEPT TRANSFER BY WILL OR BY THE
LAWS OF DESCENT AND DISTRIBUTION. ALL RIGHTS WITH RESPECT TO A RESTRICTED STOCK
UNIT GRANTED TO A PARTICIPANT HEREUNDER SHALL BE EXERCISABLE DURING HIS OR HER
LIFETIME ONLY BY SUCH PARTICIPANT OR THE PARTICIPANT’S GUARDIAN OR LEGAL
REPRESENTATIVE.

 


SECTION 14.             TRANSFER, LEAVE OF ABSENCE, ETC. FOR PURPOSES OF THE
PLAN: (A) A TRANSFER OF AN EMPLOYEE FROM THE COMPANY TO A PARTICIPATING COMPANY,
OR VICE VERSA, OR FROM ONE PARTICIPATING COMPANY TO ANOTHER; (B) A LEAVE OF
ABSENCE, DULY AUTHORIZED IN WRITING BY THE COMPANY, FOR MILITARY SERVICE OR
SICKNESS, OR FOR ANY OTHER PURPOSES APPROVED BY THE COMPANY IF THE PERIOD OF
SUCH LEAVE DOES NOT EXCEED THREE (3) MONTHS; OR (C) A LEAVE OF ABSENCE IN EXCESS
OF THREE (3) MONTHS, DULY AUTHORIZED IN WRITING BY THE COMPANY, SHALL NOT BE
DEEMED A TERMINATION OF SERVICE. HOWEVER, IF ANY SUCH LEAVE OF ABSENCE TAKEN BY
A PARTICIPANT EXCEEDS THREE (3) MONTHS, THEN ANY INCENTIVE STOCK OPTION HELD BY
THE PARTICIPANT SHALL CEASE TO BE TREATED AS AN INCENTIVE STOCK OPTION AND
INSTEAD SHALL BE TREATED THEREAFTER AS A NONQUALIFIED STOCK OPTION AFTER SIX
(6) MONTHS FOLLOWING THE COMMENCEMENT OF SUCH LEAVE, UNLESS THE PARTICIPANT’S
RIGHT TO RETURN TO SERVICE IS GUARANTEED BY STATUTE OR CONTRACT.


 


SECTION 15.             AMENDMENTS AND TERMINATION. THE BOARD MAY AMEND, ALTER,
OR DISCONTINUE THE PLAN, BUT NO AMENDMENT, ALTERATION, OR DISCONTINUATION SHALL
BE MADE (I) WHICH WOULD IMPAIR THE RIGHTS OF A PARTICIPANT UNDER ANY AWARD
THERETOFORE GRANTED, WITHOUT THE PARTICIPANT’S CONSENT, OR (II) WHICH, WITHOUT
THE APPROVAL OF THE SHAREHOLDERS, WOULD:


 


(A)           EXCEPT AS IS PROVIDED IN SECTION 4 OF THE PLAN, INCREASE THE TOTAL
NUMBER OF SHARES AVAILABLE FOR THE PURPOSE OF THE PLAN;


 


(B)           SUBSEQUENT TO THE DATE OF GRANT, DECREASE THE OPTION PRICE OF ANY
OPTION OR SAR TO LESS THAN 100% (110% IN THE CASE OF A 10% OWNER OF AN INCENTIVE
STOCK OPTION) OF THE FAIR MARKET VALUE ON THE DATE OF THE GRANTING OF THE OPTION
OR SAR OR CANCEL ANY OUTSTANDING OPTION OR SAR IN EXCHANGE FOR CASH, OTHER
AWARDS OR OPTIONS OR SARS WITH AN EXERCISE PRICE THAT IS LESS THAN THE EXERCISE
PRICE OF THE ORIGINAL OPTIONS OR SARS;

 

A-33

--------------------------------------------------------------------------------


 


(C)           EXTEND THE MAXIMUM OPTION PERIOD UNDER SECTION 6(B) OF THE PLAN;


 


(D)           OTHERWISE MATERIALLY INCREASE THE BENEFITS ACCRUING TO
PARTICIPANTS UNDER, OR MATERIALLY MODIFY THE REQUIREMENTS AS TO ELIGIBILITY FOR
PARTICIPATION IN, THE PLAN; OR


 


(E)           VIOLATE ANY APPLICABLE LAW, RULE OR REGULATION ENACTED OR
PROMULGATED BY ANY GOVERNMENTAL AUTHORITY, SECURITIES EXCHANGE, MARKET SYSTEM 
OR SELF REGULATORY ORGANIZATION.


 

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any holder without such holder’s consent. Notwithstanding the foregoing, the
Board or the Committee may, in its discretion, amend the Plan or terms of any
outstanding Award held by a person then subject to Section 16 of the Exchange
Act without the consent of any holder in order to preserve exemptions under said
Section 16 which are or become available from time to time under rules of the
Securities and Exchange Commission.

 


SECTION 16.            UNFUNDED STATUS OF THE PLAN. THE PLAN IS INTENDED TO
CONSTITUTE AN “UNFUNDED” PLAN FOR INCENTIVE AND DEFERRED COMPENSATION. WITH
RESPECT TO ANY PAYMENTS NOT YET MADE TO A PARTICIPANT BY THE COMPANY, NOTHING
CONTAINED HEREIN SHALL GIVE ANY SUCH PARTICIPANT ANY RIGHTS THAT ARE GREATER
THAN THOSE OF A GENERAL CREDITOR OF THE COMPANY. IN ITS SOLE DISCRETION, THE
COMMITTEE MAY AUTHORIZE THE CREATION OF TRUSTS OR OTHER ARRANGEMENTS TO MEET THE
OBLIGATIONS CREATED UNDER THE PLAN TO DELIVER THE STOCK; PROVIDED, HOWEVER, THAT
THE EXISTENCE OF SUCH TRUSTS OR OTHER ARRANGEMENTS IS CONSISTENT WITH THE
UNFUNDED STATUS OF THE PLAN.


 


SECTION 17.            EMPLOYMENT AT WILL. NOTHING CONTAINED IN THE PLAN, OR IN
ANY AWARD GRANTED PURSUANT TO THE PLAN, OR IN ANY AGREEMENT MADE PURSUANT TO THE
PLAN, SHALL CONFER UPON ANY PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUANCE OF
EMPLOYMENT BY A PARTICIPATING COMPANY OR ITS SUBSIDIARIES, NOR INTERFERE IN ANY
WAY WITH THE RIGHT OF A PARTICIPATING COMPANY OR ITS SUBSIDIARIES TO TERMINATE
THE PARTICIPANT’S EMPLOYMENT AT WILL OR CHANGE THE PARTICIPANT’S COMPENSATION AT
ANY TIME.


 


SECTION 18.            ADDITIONAL COMPENSATION ARRANGEMENTS. NOTHING CONTAINED
IN THIS PLAN SHALL PREVENT THE BOARD OF DIRECTORS FROM ADOPTING OTHER OR
ADDITIONAL COMPENSATION ARRANGEMENTS, SUBJECT TO SHAREHOLDER APPROVAL IF SUCH
APPROVAL IS REQUIRED; AND SUCH ARRANGEMENTS MAY BE EITHER GENERALLY APPLICABLE
OR APPLICABLE ONLY IN SPECIFIC CASES.


 


SECTION 19.            TAXES.


 


(A)           PARTICIPANTS SHALL MAKE ARRANGEMENTS SATISFACTORY TO THE COMMITTEE
REGARDING PAYMENT OF ANY FEDERAL, STATE, OR LOCAL TAXES OF ANY KIND REQUIRED BY
LAW TO BE WITHHELD WITH RESPECT TO ANY INCOME WHICH THE PARTICIPANT IS REQUIRED,
OR ELECTS, TO INCLUDE IN HIS GROSS INCOME AND THE COMPANY AND ITS SUBSIDIARIES
SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT ANY SUCH TAXES
FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE PARTICIPANT. ANYTHING
CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, AUTHORIZE ACCEPTANCE OF STOCK RECEIVED IN CONNECTION WITH THE GRANT
OR

 

A-34

--------------------------------------------------------------------------------


 


EXERCISE OF AN AWARD OR OTHERWISE PREVIOUSLY ACQUIRED IN SATISFACTION OF
WITHHOLDING REQUIREMENTS.


 


(B)           NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY IN THIS SECTION 19,
AN INSIDER MAY ONLY SATISFY TAX WITHHOLDING REQUIREMENTS WITH THE SETTLEMENT OF
A STOCK APPRECIATION RIGHT OR WITH SHARES OF THE STOCK IF HE OR SHE HAS HELD
SUCH STOCK OR STOCK APPRECIATION RIGHT FOR AT LEAST SIX (6) MONTHS OR THE CASH
SETTLEMENT OF THE TAX OBLIGATION OCCURS NO EARLIER THAN SIX (6) MONTHS AFTER THE
DATE OF AN IRREVOCABLE ELECTION MADE BY AN INSIDER.


 


SECTION 20.            STANDARD FORMS OF AWARD AGREEMENT.


 


(A)           AWARD AGREEMENTS. EACH AWARD SHALL COMPLY WITH AND BE SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH IN THE APPROPRIATE FORM OF AWARD AGREEMENT
APPROVED BY THE COMMITTEE AND AS AMENDED FROM TIME TO TIME. ANY AWARD AGREEMENT
MAY CONSIST OF AN APPROPRIATE FORM OF NOTICE OF GRANT AND A FORM OF AGREEMENT
INCORPORATED THEREIN BY REFERENCE, OR SUCH OTHER FORM OR FORMS, INCLUDING
ELECTRONIC MEDIA, AS THE COMMITTEE MAY APPROVE FROM TIME TO TIME.


 


(B)           AUTHORITY TO VARY TERMS. THE COMMITTEE SHALL HAVE THE AUTHORITY
FROM TIME TO TIME TO VARY THE TERMS OF ANY STANDARD FORM OF AWARD AGREEMENT
EITHER IN CONNECTION WITH THE GRANT OR AMENDMENT OF AN INDIVIDUAL AWARD OR IN
CONNECTION WITH THE AUTHORIZATION OF A NEW STANDARD FORM OR FORMS; PROVIDED,
HOWEVER, THAT THE TERMS AND CONDITIONS OF ANY SUCH NEW, REVISED OR AMENDED
STANDARD FORM OR FORMS OF AWARD AGREEMENT ARE NOT INCONSISTENT WITH THE TERMS OF
THE PLAN.


 


SECTION 21.            CHANGE IN CONTROL.


 


(A)           EFFECT OF CHANGE IN CONTROL ON OPTIONS AND SARS.


 


(1)           ACCELERATED VESTING. THE COMMITTEE, IN ITS DISCRETION, MAY PROVIDE
IN ANY AWARD AGREEMENT EVIDENCING AN OPTION OR SAR AWARD OR, IN THE EVENT OF A
CHANGE IN CONTROL, MAY TAKE SUCH ACTIONS AS IT DEEMS APPROPRIATE TO PROVIDE, FOR
THE ACCELERATION OF THE EXERCISABILITY AND VESTING IN CONNECTION WITH SUCH
CHANGE IN CONTROL OF ANY OR ALL OUTSTANDING OPTIONS AND SARS AND SHARES ACQUIRED
UPON THE EXERCISE OF SUCH OPTIONS AND SARS UPON SUCH CONDITIONS AND TO SUCH
EXTENT AS THE COMMITTEE SHALL DETERMINE.


 


(2)           ASSUMPTION OR SUBSTITUTION. IN THE EVENT OF A CHANGE IN CONTROL,
THE SURVIVING COMPANY, MAY, WITHOUT THE CONSENT OF ANY PARTICIPANT, EITHER
ASSUME THE COMPANY’S RIGHTS AND OBLIGATIONS UNDER OUTSTANDING OPTIONS AND SARS
OR SUBSTITUTE FOR OUTSTANDING OPTIONS AND SARS SUBSTANTIALLY EQUIVALENT OPTIONS
AND SARS (AS THE CASE MAY BE) FOR THE STOCK OF THE SURVIVING COMPANY OR OTHER
PERSON ACQUIRING THE COMPANY’S VOTING SECURITIES IN SUCH CHANGE IN CONTROL (THE
“ACQUIRER”). ANY OPTIONS OR SARS WHICH ARE NOT ASSUMED OR SUBSTITUTED IN
CONNECTION WITH THE CHANGE IN CONTROL NOR EXERCISED AS OF THE TIME OF
CONSUMMATION OF THE CHANGE IN CONTROL SHALL TERMINATE AND CEASE TO BE
OUTSTANDING EFFECTIVE AS OF THE TIME OF CONSUMMATION OF THE CHANGE IN CONTROL.


 


(3)           CASH-OUT OF OPTIONS OR SARS. THE COMMITTEE, IN ITS DISCRETION AND
WITHOUT THE CONSENT OF ANY PARTICIPANT, MAY DETERMINE THAT, UPON THE OCCURRENCE
OF A

 

A-35

--------------------------------------------------------------------------------


 


CHANGE IN CONTROL, EACH OR ANY OPTION OR SAR OUTSTANDING IMMEDIATELY PRIOR TO
THE CHANGE IN CONTROL SHALL BE CANCELED IN EXCHANGE FOR A PAYMENT WITH RESPECT
TO EACH VESTED SHARE OF STOCK SUBJECT TO SUCH CANCELED OPTION OR SAR IN
(I) CASH, (II) STOCK OF THE COMPANY OR OF A CORPORATION OR OTHER BUSINESS ENTITY
A PARTY TO THE CHANGE IN CONTROL, OR (III) OTHER PROPERTY WHICH, IN ANY SUCH
CASE, SHALL BE IN AN AMOUNT HAVING A FAIR MARKET VALUE EQUAL TO THE EXCESS OF
THE FAIR MARKET VALUE OF THE CONSIDERATION TO BE PAID PER SHARE OF STOCK IN THE
CHANGE IN CONTROL OVER THE EXERCISE PRICE PER SHARE UNDER SUCH OPTION OR SAR
(THE “SPREAD”). IN THE EVENT SUCH DETERMINATION IS MADE BY THE COMMITTEE, THE
SPREAD (REDUCED BY APPLICABLE WITHHOLDING TAXES, IF ANY) SHALL BE PAID TO
PARTICIPANTS IN RESPECT OF THEIR CANCELED OPTIONS AND SARS AS SOON AS
PRACTICABLE FOLLOWING THE DATE OF THE CHANGE IN CONTROL.


 


(B)           EFFECT OF CHANGE IN CONTROL ON RESTRICTED STOCK AWARDS. THE
COMMITTEE, IN ITS DISCRETION, MAY PROVIDE IN ANY AWARD AGREEMENT EVIDENCING A
RESTRICTED STOCK AWARD OR, IN THE EVENT OF A CHANGE IN CONTROL, MAY TAKE SUCH
ACTIONS AS IT DEEMS APPROPRIATE TO PROVIDE, THAT THE LAPSING OF THE RESTRICTION
PERIOD APPLICABLE TO THE SHARES SUBJECT TO THE RESTRICTED STOCK AWARD HELD BY A
PARTICIPANT WHOSE SERVICE HAS NOT TERMINATED PRIOR TO THE CHANGE IN CONTROL
SHALL BE ACCELERATED EFFECTIVE IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE
CHANGE IN CONTROL TO SUCH EXTENT AS THE COMMITTEE SHALL DETERMINE.


 


(C)           EFFECT OF CHANGE IN CONTROL ON RESTRICTED STOCK UNIT AWARDS. THE
COMMITTEE, IN ITS DISCRETION, MAY PROVIDE IN ANY AWARD AGREEMENT EVIDENCING A
RESTRICTED STOCK UNIT AWARD OR, IN THE EVENT OF A CHANGE IN CONTROL, MAY TAKE
SUCH ACTIONS AS IT DEEMS APPROPRIATE TO PROVIDE, THAT THE RESTRICTED STOCK UNIT
AWARD HELD BY A PARTICIPANT WHOSE SERVICE HAS NOT TERMINATED PRIOR TO THE CHANGE
IN CONTROL SHALL BE SETTLED EFFECTIVE AS OF THE DATE OF THE CHANGE IN CONTROL TO
SUCH EXTENT AS THE COMMITTEE SHALL DETERMINE; PROVIDED, HOWEVER, THAT IF SUCH
RESTRICTED STOCK UNIT AWARD IS SUBJECT TO SECTION 409A OF THE CODE, (I) SUCH
SETTLEMENT SHALL ONLY OCCUR IF THE CHANGE IN CONTROL IS DEEMED TO BE A CHANGE IN
THE OWNERSHIP OF THE COMPANY, A CHANGE IN EFFECTIVE CONTROL OF THE COMPANY, OR A
CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY
(AS SUCH TERMS ARE DEFINED UNDER SECTION 409A OF THE CODE AND TREASURY
REGULATIONS THEREUNDER) AND (II) THE AWARD AGREEMENT EVIDENCING SUCH RESTRICTED
STOCK UNIT AWARD MUST PROVIDE FOR SUCH SETTLEMENT AT THE TIME OF GRANT OF SUCH
RESTRICTED STOCK UNIT AWARD.


 


(D)           EFFECT OF CHANGE IN CONTROL ON PERFORMANCE AWARDS. THE COMMITTEE,
IN ITS DISCRETION, MAY PROVIDE IN ANY AWARD AGREEMENT EVIDENCING A PERFORMANCE
AWARD OR, IN THE EVENT OF A CHANGE IN CONTROL, MAY TAKE SUCH ACTIONS AS IT DEEMS
APPROPRIATE TO PROVIDE, THAT THE PERFORMANCE AWARD HELD BY A PARTICIPANT WHOSE
SERVICE HAS NOT TERMINATED PRIOR TO THE CHANGE IN CONTROL OR WHOSE SERVICE
TERMINATED BY REASON OF THE PARTICIPANT’S DEATH OR DISABILITY SHALL BECOME
PAYABLE EFFECTIVE AS OF THE DATE OF THE CHANGE IN CONTROL TO SUCH EXTENT AS THE
COMMITTEE SHALL DETERMINE; PROVIDED, HOWEVER, THAT IF SUCH PERFORMANCE AWARD IS
SUBJECT TO SECTION 409A OF THE CODE, (I) SUCH PAYMENT SHALL ONLY OCCUR IF THE
CHANGE IN CONTROL IS DEEMED TO BE A CHANGE IN THE OWNERSHIP OF THE COMPANY, A
CHANGE IN EFFECTIVE CONTROL OF THE COMPANY, OR A CHANGE IN THE OWNERSHIP OF A
SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY (AS SUCH TERMS ARE DEFINED
UNDER SECTION 409A OF THE CODE AND TREASURY REGULATIONS THEREUNDER) AND (II) THE
AWARD AGREEMENT EVIDENCING SUCH PERFORMANCE AWARD MUST PROVIDE FOR SUCH PAYMENT
AT THE TIME OF GRANT OF SUCH PERFORMANCE AWARD.

 

A-36

--------------------------------------------------------------------------------


 


(E)           EFFECT OF CHANGE IN CONTROL ON DEFERRED STOCK AWARDS, OTHER
STOCK-BASED AWARDS AND DEFERRED COMPENSATION AWARDS. THE COMMITTEE, IN ITS
DISCRETION, MAY PROVIDE IN ANY AWARD AGREEMENT EVIDENCING A DEFERRED STOCK
AWARD, OTHER STOCK-BASED AWARD OR A DEFERRED COMPENSATION AWARD OR, IN THE EVENT
OF A CHANGE IN CONTROL, MAY TAKE SUCH ACTIONS AS IT DEEMS APPROPRIATE TO
PROVIDE, THAT THE STOCK OR RESTRICTED STOCK UNITS PURSUANT TO SUCH AWARD SHALL
BE SETTLED EFFECTIVE AS OF THE DATE OF THE CHANGE IN CONTROL; PROVIDED, HOWEVER,
THAT IF SUCH AWARD IS SUBJECT TO SECTION 409A OF THE CODE, (I) SUCH SETTLEMENT
SHALL ONLY OCCUR IF THE CHANGE IN CONTROL IS DEEMED TO BE A CHANGE IN THE
OWNERSHIP OF THE COMPANY, A CHANGE IN EFFECTIVE CONTROL OF THE COMPANY, OR A
CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY
(AS SUCH TERMS ARE DEFINED UNDER SECTION 409A OF THE CODE AND TREASURY
REGULATIONS THEREUNDER) AND (II) THE AWARD AGREEMENT EVIDENCING SUCH AWARD MUST
PROVIDE FOR SUCH SETTLEMENT AT THE TIME OF GRANT OF SUCH AWARD.


 


(F)            EXCISE TAX LIMIT. IN THE EVENT THAT THE VESTING OF AWARDS
TOGETHER WITH ALL OTHER PAYMENTS AND THE VALUE OF ANY BENEFIT RECEIVED OR TO BE
RECEIVED BY A PARTICIPANT WOULD RESULT IN ALL OR A PORTION OF SUCH PAYMENT BEING
SUBJECT TO THE EXCISE TAX UNDER SECTION 4999 OF THE CODE, THEN THE PARTICIPANT’S
PAYMENT SHALL BE EITHER (I) THE FULL PAYMENT OR (II) SUCH LESSER AMOUNT THAT
WOULD RESULT IN NO PORTION OF THE PAYMENT BEING SUBJECT TO EXCISE TAX UNDER
SECTION 4999 OF THE CODE (THE “EXCISE TAX”), WHICHEVER OF THE FOREGOING AMOUNTS,
TAKING INTO ACCOUNT THE APPLICABLE FEDERAL, STATE, AND LOCAL EMPLOYMENT TAXES,
INCOME TAXES, AND THE EXCISE TAX, RESULTS IN THE RECEIPT BY THE PARTICIPANT, ON
AN AFTER-TAX BASIS, OF THE GREATEST AMOUNT OF THE PAYMENT NOTWITHSTANDING THAT
ALL OR SOME PORTION OF THE PAYMENT MAY BE TAXABLE UNDER SECTION 4999 OF THE
CODE. ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 21(F) SHALL BE
MADE BY THE NATIONALLY RECOGNIZED ACCOUNTING FIRM WHICH IS THE COMPANY’S OUTSIDE
AUDITOR IMMEDIATELY PRIOR TO THE EVENT TRIGGERING THE PAYMENTS THAT ARE SUBJECT
TO THE EXCISE TAX (THE “ACCOUNTING FIRM”). THE COMPANY SHALL CAUSE THE
ACCOUNTING FIRM TO PROVIDE DETAILED SUPPORTING CALCULATIONS OF ITS
DETERMINATIONS TO THE COMPANY AND THE PARTICIPANT. ALL FEES AND EXPENSES OF THE
ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE COMPANY. THE ACCOUNTING FIRM’S
DETERMINATIONS MUST BE MADE WITH SUBSTANTIAL AUTHORITY (WITHIN THE MEANING OF
SECTION 6662 OF THE CODE). FOR THE PURPOSES OF ALL CALCULATIONS UNDER
SECTION 280G OF THE CODE AND THE APPLICATION OF THIS SECTION 21(F), ALL
DETERMINATIONS AS TO PRESENT VALUE SHALL BE MADE USING 120 PERCENT OF THE
APPLICABLE FEDERAL RATE (DETERMINED UNDER SECTION 1274(D) OF THE CODE)
COMPOUNDED SEMIANNUALLY, AS IN EFFECT ON DECEMBER 30, 2004.


 


SECTION 22.             COMPLIANCE WITH SECURITIES LAW. THE GRANT OF AWARDS AND
THE ISSUANCE OF SHARES OF STOCK PURSUANT TO ANY AWARD SHALL BE SUBJECT TO
COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF FEDERAL, STATE AND FOREIGN LAW
WITH RESPECT TO SUCH SECURITIES AND THE REQUIREMENTS OF ANY STOCK EXCHANGE OR
MARKET SYSTEM UPON WHICH THE STOCK MAY THEN BE LISTED. IN ADDITION, NO AWARD MAY
BE EXERCISED OR SHARES ISSUED PURSUANT TO AN AWARD UNLESS (A) A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT SHALL AT THE TIME OF SUCH EXERCISE OR
ISSUANCE BE IN EFFECT WITH RESPECT TO THE SHARES ISSUABLE PURSUANT TO THE AWARD
OR (B) IN THE OPINION OF LEGAL COUNSEL TO THE COMPANY, THE SHARES ISSUABLE
PURSUANT TO THE AWARD MAY BE ISSUED IN ACCORDANCE WITH THE TERMS OF AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
THE INABILITY OF THE COMPANY TO OBTAIN FROM ANY REGULATORY BODY HAVING
JURISDICTION THE AUTHORITY, IF ANY, DEEMED BY THE COMPANY’S LEGAL COUNSEL TO BE
NECESSARY TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES HEREUNDER SHALL RELIEVE
THE COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH
SHARES AS TO WHICH SUCH REQUISITE

 

A-37

--------------------------------------------------------------------------------


 


AUTHORITY SHALL NOT HAVE BEEN OBTAINED. AS A CONDITION TO ISSUANCE OF ANY STOCK,
THE COMPANY MAY REQUIRE THE PARTICIPANT TO SATISFY ANY QUALIFICATIONS THAT MAY
BE NECESSARY OR APPROPRIATE, TO EVIDENCE COMPLIANCE WITH ANY APPLICABLE LAW OR
REGULATION AND TO MAKE ANY REPRESENTATION, WARRANTY OR COVENANT WITH RESPECT
THERETO AS MAY BE REQUESTED BY THE COMPANY.


 


SECTION 23.            MISCELLANEOUS PROVISIONS.


 


(A)           DEFERRALS OF PAYMENT. IN ADDITION TO THE GRANT OF DEFERRED STOCK
AWARDS OR DEFERRED COMPENSATION AWARDS UNDER SECTION 11 OR 13 OF THE PLAN, THE
COMMITTEE MAY IN ITS DISCRETION PERMIT A PARTICIPANT TO DEFER THE RECEIPT OF
PAYMENT OF CASH OR DELIVERY OF SHARES OF STOCK THAT WOULD OTHERWISE BE DUE TO
THE PARTICIPANT BY VIRTUE OF THE EXERCISE OF A RIGHT OR THE SATISFACTION OF
VESTING OR OTHER CONDITIONS WITH RESPECT TO AN AWARD. IF ANY SUCH DEFERRAL IS TO
BE PERMITTED BY THE COMMITTEE, THE COMMITTEE SHALL ESTABLISH RULES AND
PROCEDURES RELATING TO SUCH DEFERRAL IN A MANNER INTENDED TO COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE, INCLUDING, WITHOUT LIMITATION, THE
TIME WHEN AN ELECTION TO DEFER MAY BE MADE, THE TIME PERIOD OF THE DEFERRAL AND
THE EVENTS THAT WOULD RESULT IN PAYMENT OF THE DEFERRED AMOUNT, THE INTEREST OR
OTHER EARNINGS ATTRIBUTABLE TO THE DEFERRAL AND THE METHOD OF FUNDING, IF ANY,
ATTRIBUTABLE TO THE DEFERRED AMOUNT.


 


(B)           REPURCHASE RIGHTS. SHARES ISSUED UNDER THE PLAN MAY BE SUBJECT TO
ONE OR MORE REPURCHASE OPTIONS, OR OTHER CONDITIONS AND RESTRICTIONS AS
DETERMINED BY THE COMMITTEE IN ITS DISCRETION AT THE TIME THE AWARD IS GRANTED.
THE COMPANY SHALL HAVE THE RIGHT TO ASSIGN AT ANY TIME ANY REPURCHASE RIGHT IT
MAY HAVE, WHETHER OR NOT SUCH RIGHT IS THEN EXERCISABLE, TO ONE OR MORE PERSONS
AS MAY BE SELECTED BY THE COMPANY. UPON REQUEST BY THE COMPANY, EACH PARTICIPANT
SHALL EXECUTE ANY AGREEMENT EVIDENCING SUCH REPURCHASE OPTIONS OR TRANSFER
RESTRICTIONS PRIOR TO THE RECEIPT OF SHARES OF STOCK HEREUNDER AND SHALL
PROMPTLY PRESENT TO THE COMPANY ANY AND ALL CERTIFICATES REPRESENTING SHARES OF
STOCK ACQUIRED HEREUNDER FOR THE PLACEMENT ON SUCH CERTIFICATES OF APPROPRIATE
LEGENDS EVIDENCING ANY SUCH REPURCHASE OPTIONS OR TRANSFER RESTRICTIONS.


 


(C)           PROVISION OF INFORMATION. EACH PARTICIPANT SHALL BE GIVEN ACCESS
TO INFORMATION CONCERNING THE COMPANY EQUIVALENT TO THAT INFORMATION GENERALLY
MADE AVAILABLE TO THE COMPANY’S COMMON SHAREHOLDERS.


 


(D)           RIGHTS AS EMPLOYEE, CONSULTANT OR DIRECTOR. NO PERSON, EVEN THOUGH
ELIGIBLE PURSUANT TO SECTION 5, SHALL HAVE A RIGHT TO BE SELECTED AS A
PARTICIPANT, OR, HAVING BEEN SO SELECTED, TO BE SELECTED AGAIN AS A PARTICIPANT.
NOTHING IN THE PLAN OR ANY AWARD GRANTED UNDER THE PLAN SHALL CONFER ON ANY
PARTICIPANT A RIGHT TO REMAIN AN EMPLOYEE, OFFICER, CONSULTANT OR DIRECTOR OR
INTERFERE WITH OR LIMIT IN ANY WAY ANY RIGHT OF A PARTICIPATING COMPANY TO
TERMINATE THE PARTICIPANT’S SERVICE AT ANY TIME. TO THE EXTENT THAT AN EMPLOYEE
OF A PARTICIPATING COMPANY OTHER THAN THE COMPANY RECEIVES AN AWARD UNDER THE
PLAN, THAT AWARD SHALL IN NO EVENT BE UNDERSTOOD OR INTERPRETED TO MEAN THAT THE
COMPANY IS THE EMPLOYEE’S EMPLOYER OR THAT THE EMPLOYEE HAS AN EMPLOYMENT
RELATIONSHIP WITH THE COMPANY.


 


(E)           RIGHTS AS A SHAREHOLDER. A PARTICIPANT SHALL HAVE NO RIGHTS AS A
SHAREHOLDER WITH RESPECT TO ANY SHARES COVERED BY AN AWARD UNTIL THE DATE OF THE
ISSUANCE OF

 

A-38

--------------------------------------------------------------------------------


 


SUCH SHARES (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY
OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY). NO ADJUSTMENT SHALL BE
MADE FOR DIVIDENDS, DISTRIBUTIONS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS
PRIOR TO THE DATE SUCH SHARES ARE ISSUED, EXCEPT AS PROVIDED IN SECTION 4(C) OR
ANOTHER PROVISION OF THE PLAN.


 


(F)            FRACTIONAL SHARES. THE COMPANY SHALL NOT BE REQUIRED TO ISSUE
FRACTIONAL SHARES UPON THE EXERCISE OR SETTLEMENT OF ANY AWARD; PROVIDED,
HOWEVER, THAT IF THE COMPANY DOES NOT ISSUE FRACTIONAL SHARES UPON THE EXERCISE
OR SETTLEMENT OF ANY AWARD, IT SHALL MAKE A CASH PAYMENT EQUAL TO THE FAIR
MARKET VALUE OF SUCH FRACTIONAL SHARES UNLESS SUCH FRACTIONAL SHARES ARE ROUNDED
UP.


 


(G)           SEVERABILITY. IF ANY ONE OR MORE OF THE PROVISIONS (OR ANY PART
THEREOF) OF THIS PLAN SHALL BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
RESPECT, SUCH PROVISION SHALL BE MODIFIED SO AS TO MAKE IT VALID, LEGAL AND
ENFORCEABLE, AND THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS (OR ANY PART THEREOF) OF THE PLAN SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY.


 


(H)           BENEFICIARY DESIGNATION. SUBJECT TO LOCAL LAWS AND PROCEDURES,
EACH PARTICIPANT MAY FILE WITH THE COMPANY A WRITTEN DESIGNATION OF A
BENEFICIARY WHO IS TO RECEIVE ANY BENEFIT UNDER THE PLAN TO WHICH THE
PARTICIPANT IS ENTITLED IN THE EVENT OF SUCH PARTICIPANT’S DEATH BEFORE HE OR
SHE RECEIVES ANY OR ALL OF SUCH BENEFIT. EACH DESIGNATION WILL REVOKE ALL PRIOR
DESIGNATIONS BY THE SAME PARTICIPANT, SHALL BE IN A FORM PRESCRIBED BY THE
COMPANY, AND WILL BE EFFECTIVE ONLY WHEN FILED BY THE PARTICIPANT IN WRITING
WITH THE COMPANY DURING THE PARTICIPANT’S LIFETIME. IF A MARRIED PARTICIPANT
DESIGNATES A BENEFICIARY OTHER THAN THE PARTICIPANT’S SPOUSE, THE EFFECTIVENESS
OF SUCH DESIGNATION MAY BE SUBJECT TO THE CONSENT OF THE PARTICIPANT’S SPOUSE.
IF A PARTICIPANT DIES WITHOUT AN EFFECTIVE DESIGNATION OF A BENEFICIARY WHO IS
LIVING AT THE TIME OF THE PARTICIPANT’S DEATH, THE COMPANY WILL PAY ANY
REMAINING UNPAID BENEFITS TO THE PARTICIPANT’S LEGAL REPRESENTATIVE.


 


(I)            CHOICE OF LAW. EXCEPT TO THE EXTENT GOVERNED BY APPLICABLE
FEDERAL LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THE
PLAN AND EACH AWARD AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
JERSEY, WITHOUT REGARD TO ITS CONFLICT OF LAW RULES.


 


SECTION 24.            EFFECTIVE DATE OF THE PLAN. THE PLAN SHALL BE EFFECTIVE
ON THE EFFECTIVE DATE.


 


SECTION 25.            TERM OF THE PLAN. NO AWARD SHALL BE GRANTED PURSUANT TO
THE PLAN AFTER MAY 19, 2015, BUT AWARDS THERETOFORE GRANTED MAY EXTEND BEYOND
THAT DATE.

 

A-39

--------------------------------------------------------------------------------